Exhibit 10.1
Portions of this exhibit marked “[***Redacted***]” have been omitted pursuant to
a request for confidential treatment filed separately with the Securities and
Exchange Commission.

                                                    UNCLASSIFIED
                    AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT   1.
CONTRACT ID CODE     PAGE OF PAGES
 
                                      1       3                                
    2. AMENDMENT/MODIFICATION NO.   3. EFFECTIVE DATE     4.
REQUISITION/PURCHASE REQ. NO.   5. PROJECT NO. (If applicable) P00038   See
Block 16C                                
 
                                                  6. ISSUED BY   CODE     HM0210
    7. ADMINISTERED BY (If other than Item 6)   CODE   62LESSERM
M Nat’l Geospatial-Intelligence Agen.
ATTN: [**Redacted**]
12310 SUNRISE VALLEY DRIVE
RESTON VA 20191-3449     P.O.C. [**Redacted**]
Phone: [**Redacted**]
Fax: [**Redacted**]
Email: [**Redacted**]                     8. NAME AND ADDRESS OF CONTRACTOR
(No., street, county, State and ZIP Code)     (x)     9A. AMENDMENT OF
SOLICITATION NO.
 
                                                  DIGITALGLOBE, INC.            
                    Attn: DIGITALGLOBE, INC.                                
1601 DRY CREEK DRIVE SUITE 260           9B. DATED (SEE ITEM 11) LONGMONT CO
805036493                                                         x     10A.
MODIFICATION OF CONTRACT/ORDER NO.
HM157304C0001
 
                                                                               
10B. DATED (SEE ITEM 13)
12/09/2003 CODE     7896384180000   FACILITY CODE                              
                          11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF
SOLICITATIONS
                   
o      The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified for receipt of Offers o is extended, o is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.
                    12. ACCOUNTING AND APPROPRIATION DATA (If required) Not
Applicable                                                     13. THIS ITEM
ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER
NO. AS DESCRIBED IN ITEM 14.                     CHECK ONE    
A.     THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
   
 
                                                                           
B.     THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
                                                                           
C.     THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
                                                                      X    
D.     OTHER (Specify type of modification and authority)
Mutual Agreement of the Parties
                    E. IMPORTANT: Contractor   o is not.   x is required to sign
this document and return 1 copies to the issuing office.
 
                                                                      14.
DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Tax ID Number: 31-1420852
DUNS Number: 789638418
The purpose of this modification is to restructure the Option Contract Line Item
(CLIN) 0006 option to a three (3) month period (April 1, 2010 through June 30,
2010), with options to extend CLIN 0006 in six single monthly increments (August
2010, September 2010, October 2010, November 2010 and December 2010). If all
seven (7) options were exercised (one 3 month period plus six 1 month periods)
the total CLIN 0006 performance period would run through December 31, 2010.
(CLIN 0006 was structured as a single nine (9) month performance period:
April 1, 2010 through December 31, 2010.) Accordingly the contract is modified
as follows:
Continued ...

                    Except as provided herein, all terms and conditions of the
document referenced in Item 9A or 10A, as heretofore changed, remains unchanged
and in full force and effect.                     15A. NAME AND TITLE OF SIGNER
(Type or print)     16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
[**Redacted**]           [**Redacted**]                    
15B. CONTRACTOR/OFFEROR
    15C. DATE SIGNED     16B. UNITED STATES OF AMERICA   16C. DATE SIGNED
[**Redacted**]
(Signature of person authorized to sign)
    02-08-10     [**Redacted**]
(Signature of Contracting Officer)
  02-09-10                    
NSN 7540-01-152-8070
Previous edition unusable
            STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

UNCLASSIFIED

 





--------------------------------------------------------------------------------



 



UNCLASSIFIED

                                                CONTINUATION SHEET     REFERENCE
NO. OF DOCUMENT BEING CONTINUED     PAGE OF     HM157304C0001/P00038       2    
    3                       NAME OF OFFEROR OR CONTRACTOR
DIGITALGLOBE, INC

                                ITEM NO.     SUPPLIES/SERVICES     QUANTITY    
UNIT     UNIT PRICE     AMOUNT (A)     (B)     (C)     (D)     (E)     (F)      
                         
 
                             
 
    1. Under Section B, Supplies or Services and Prices/Costs, Paragraph B.7
Option Line Item 0006-Imagery Acquisition COMMERCIAL IMAGERY (change page 7A is
attached hereto):                        
 
                             
 
    The first paragraph is revised to read: “The scope of effort for this firm
fixed price line item is defined in Attachment 1 Statement of Work Section 4.2
and Appendix D. The total potential CLIN 0006 performance period is from
April 1, 2010 through December 31, 2010, on a Service Level Agreement
(SLA) basis. CLIN 0006 will have an initial performance period of three (3)
months, followed by six one (1) month potential Option period extensions
(July 1, 2010 through December 31, 2010). This effort is priced at the amount
set forth below.”                        
 
                             
 
    The total estimated firm fixed price (FFP) is revised to indicate a monthly
fee of [**Redacted**].                        
 
                             
 
    The last paragraph is revised to read:
“Additionally, associated CLINs 0002, 0003, 0004, and 0005 will also be extended
as appropriate to match the CLIN 0006 performance period.”                      
 
 
                             
 
    2. Under Section H, Special Contract Requirements, Paragraph H.27 Exercise
of Options (change page 24A is attached hereto):                        
 
                             
 
    The requirement to exercise options within thirty (30) days prior to the end
of the current contract period is revised to read fifteen (15) days.            
           
 
                             
 
    A second paragraph is added as follows: “For
CLINs 0002, 0003, 0004, 0005, and 0006, the
Option periods will be initially exercised for
three (3) months, followed by potential
extensions in monthly increments through December
31, 2010.”                        
 
                             
 
    Delivery: 30 Days After Award
Discount Terms: Net 30
Delivery Location Code: NGARESTON                        
 
                             
 
    [**Redacted**]                        
 
                             
 
    Continued ...                        
 
                                                             

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

UNCLASSIFIED

 

2



--------------------------------------------------------------------------------



 



                                                CONTINUATION SHEET     REFERENCE
NO. OF DOCUMENT BEING CONTINUED     PAGE OF     HM157304C0001/P00038       3    
    3                       NAME OF OFFEROR OR CONTRACTOR
DIGITALGLOBE, INC

                                    ITEM NO.     SUPPLIES/SERVICES     QUANTITY
    UNIT     UNIT PRICE     AMOUNT (A)     (B)     (C)     (D)     (E)     (F)  
                             
 
                                 
 
    Payment:                            
 
                                 
 
         DFAS Acct. Mtn. & Control/JDAC
     [**Redacted**]                            
 
                                 
 
    FOB: Destination
[**Redacted**]                            
 
                                 
 
    Change Item 0006 to read as follows (amount shown is the obligated amount):
                           
 
                                 
0006
    NextView COMMERCIAL IMAGERY PROGRAM                       0.00  
 
    [**Redacted**]                            
 
                                                                 

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

UNCLASSIFIED

 

3



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
Part II Imagery Acquisition Activities
SECTION B — SUPPLIES OR SERVICES AND PRICES/COSTS
Scope and Period of Performance. This is fixed price contract for the
procurement of imagery and other items and is conducted pursuant to 10 USC
Chapter 137. The period of performance of this Contract is from 01 October 2006
through 31 July 2009.
B.1 Line Item 0001 – Imagery Acquisition COMMERCIAL IMAGERY
The scope of effort for this firm fixed price line item is defined in Attachment
1 Statement of Work Section 4.2 and Appendix D. CLIN 0001 performance from
November 2007 through December 2007 is on a Pay-by-Imagery basis. Performance
from January 1, 2008 through contract completion is on a Service Level Agreement
(SLA) basis. This effort is priced at the amount set forth below.
WV60 Total Estimated FFP: [**Redacted**]
[**Redacted**]
CLIN 0001 will be incrementally funded in accordance with NGA budget and policy
provisions. The Government’s and the Contractor’s continuing obligations under
this Contract are contingent upon the availability of appropriated funds from
which payment for contract purposes can be made. No legal liability on the part
of the Government for any payment or on the part of the Contractor for any
performance under any order placed under this Contract may arise until funds are
made available to the Contracting Officer for such task order and until the
Contractor receives notice of such availability in writing by the Contracting
Officer.
B.2 Government Option 1
The Contracting Officer may exercise Option 1 at any time by written notice to
the Contractor not less than sixty (60) days in advance of the option period of
performance start date. Exercise and performance of this option is subject to
the availability of funding. In the event funds are not available at option
exercise, the following terms and conditions apply: “Funds are not presently
available for this option. The Government’s and the Contractor’s obligations
under this Contract are contingent upon the availability of appropriated funds
from which payment for contract purposes can be made. No legal liability on the
part of the Government for any payment or on the part of the Contractor for any
performance may arise until funds are made available to the Contracting Officer
for such option and until the Contractor receives notice of such availability in
writing by the Contracting Officer.”
Line Item 0002 – Government Option 1: IMAGERY DERIVED PRODUCTS AND SERVICES
The scope of effort for this line item is defined in Attachment 1 Statement of
Work appendix E. This effort is estimated at the amount set forth below.
Minimum Amount: $0
Maximum Amount: $265,000,000.00
Estimated Amount: None
Line Item 0002 is an indefinite-quantity line item for the supplies or services
and prices as specified in the Attachment 1 Statement of Work or in separately
issued Task Orders (using DD Form 1155), and are effective for the entire period
of performance or as specified in the DD Form 1155. Delivery or performance
shall be made only as authorized by orders issued in accordance with the
Statement of Work, Section C. The Contractor shall furnish to the Government,
when and if ordered, the supplies or services specified in Line Item 0002 up to
and including the amount designated as the “maximum.” The Government has no
minimum order obligations. Except for the limitations in the value specified as
the maximum amount, there is no limit on the number of orders that may be
issued. The Government may issue orders requiring delivery to multiple
destinations or performance at multiple locations.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

4



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
B.3 Total Contract Price/Total Contract Funding
[**Redacted**]
B.4 Line Item CLIN 0003 — QuickBird New Collections and Imagery Processing

[4 pages **Redacted**]

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

5



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
B.5 Line Item CLIN 0004 — Firewire Drives, Other Media and Shipping Expenses
[**Redacted**]
B.6 Line Item CLIN 0005 — System Engineering Services Support
This CLIN is priced at a [**Redacted**]. Line Item 0005 is a time and material
level-of-effort (LOE) item for System Engineering Services Support in accordance
with Contract Attachment 5. LOE support for Attachment 5 paragraphs 1.1.1
through 1.1.6 shall be as directed by the Contracting Officer’s Representative.
Other LOE shall be provided for tasks under paragraph 1.1.7 as directed by the
Contracting Officer.
CLIN 0005 will be incrementally funded in accordance with NGA budget and policy
provisions. The Government’s and the Contractor’s continuing obligations under
this CLIN is contingent upon the availability of appropriated funds from which
payment for contract purposes can be made. No legal liability on the part of the
Government for any payment or on the part of the Contractor for any performance
under any task placed under this CLIN may arise until funds are made available
to the Contracting Officer for such tasks and until the Contractor receives
notice of such availability in writing by the Contracting Officer.
B.7 Option Line Item 0006 — [**Redacted**]
The scope of effort for this firm fixed price line item is defined in Attachment
1 Statement of Work Section 4.2 and Appendix D. The total potential CLIN 0006
performance period is from April 1, 2010 through December 31, 2010, on a Service
Level Agreement (SLA) basis. CLIN 0006 will have an initial performance period
of three (3) months, followed by six one (1) month potential Option period
extensions (July 1, 2010 through December 31, 2010). This effort is priced at
the amount set forth below.
Total Estimated FFP: [**Redacted**].
CLIN 0006 will be incrementally funded in accordance with NGA budget and policy
provisions. The Government’s and the Contractor’s continuing obligations under
this Contract are contingent upon the availability of appropriated funds from
which payment for contract purposes can be made. No legal liability on the part
of the Government for any payment or on the part of the Contractor for any
performance under any order placed under this Contract may arise until funds are
made available to the Contracting Officer for such task order and until the
Contractor receives notice of such availability in writing by the Contracting
Officer. Additionally, associated CLINs 0002, 0003, 0004, and 0005 will also be
extended as appropriate to match the CLIN 0006 performance period.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

6



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
SECTION C — DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
C.1 — Statement of Work
The Contractor shall provide all personnel, materials, and facilities to furnish
the items specified in Section B of this contract in accordance with the
Statement of Work(s), Attachment 1 and Attachment 5.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

7



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
SECTION D — PACKAGING AND MARKING
D.1 Packaging and Marking Instructions Preservation, Packaging, Packing, and
Marking of Shipments (Commercially Packaged Items)
Packing, packaging, and marking shall be in accordance with Section C —
Statement of Work. In the event such are not applicable, packing, packaging, and
marking shall be in accordance with standard commercial practice for domestic
shipment, as set forth in the Uniform Freight Classification for commercial
practice, to assure arrival at destination in serviceable condition.
D.2 Prohibited Packing Materials
The use of asbestos, excelsior, newspaper or shredded paper (all types including
waxed paper, computer paper and similar hygroscopic or non-neutral material) is
prohibited.
D.3 Markings of Warranted Items
Each item covered by a warranty shall be stamped or marked as such. Where this
is impracticable, written notice shall be attached to or furnished with the
warranted item. Markings will state (i) substance of warranty, (ii) duration,
and (iii) name of activity to be notified of defects. Electronic deliveries
shall contain files describing the warranty.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

8



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
SECTION E — INSPECTION AND ACCEPTANCE
E.1 1 Inspection
The inspection or acceptance of work, accomplished and/or items produced or
deliverable under this Contract shall be performed in accordance with the
procedures and prerequisites as defined in Section C — Statement of Work and FAR
52.212-4(a).
E.2 Acceptance Period Unless notification of acceptance or rejection is received
earlier, the Government acceptance shall be deemed to have occurred
constructively at 30 days after receipt as defined in the Statement of Work(s),
Attachment 1 and Attachment 5.
E.3 52.246-4 Inspection of Services — Fixed-Price
E.4 Acceptance
Acceptance of items produced under this Contract occurs upon delivery as defined
in the Statement of Work(s), Attachment 1 and Attachment 5.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

9



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
SECTION F — DELIVERIES OR PERFORMANCE
F.1 52.242-17 Government Delay of Work (Apr 1984)

(1)      (a)   If the performance of all or any part of the work of this
contract is delayed or interrupted (1) by an act of the Contracting Officer in
the administration of this contract that is not expressly or impliedly
authorized by this contract, or (2) by a failure of the Contracting Officer to
act within the time specified in this contract, or within a reasonable time if
not specified, an adjustment (excluding profit) shall be made for any increase
in the cost of performance of this contract caused by the delay or interruption
and the contract shall be modified in writing accordingly. Adjustment shall also
be made in the delivery or performance dates and any other contractual term or
condition affected by the delay or interruption. However, no adjustment shall be
made under this clause for any delay or interruption to the extent that
performance would have been delayed or interrupted by any other cause, including
the fault or negligence of the Contractor, or for which an adjustment is
provided or excluded under any other term or condition of this contract.

       (b)   A claim under this clause shall not be allowed — (1) For any costs
incurred more than 20 days before the Contractor shall have notified the
Contracting Officer in writing of the act or failure to act involved; and

(2)   Unless the claim, in an amount stated, is asserted in writing as soon as
practicable after the termination of the delay or interruption, but not later
than the day of final payment under the contract.

F.2 Place of Performance
The principal place of performance under this Contract shall be the Contractor’s
facility located at 1601 Dry Creek Drive, Suite 260, Longmont. CO 80503.
F.3 Consignee and Address
In the event submitted items are classified TOP SECRET, SI/TK or other
compartmented categories they shall be sent through Government approved courier
channels to:
[**Redacted**]
Other agreement documentation or non-compartmented classification through SECRET
may be forwarded by registered mail to:
[**Redacted**]
F.4 Personal Delivery
In the event any item under this Contract is personally delivered to the AOR or
Contracting Officer, the Contractor shall obtain a signed receipt in duplicate
from the AOR or Contracting Officer. One copy of the receipt shall be attached
to the Contractor’s invoice submitted for payment for such item(s). Failure to
do so may result in delayed payment.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

10



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
F.5 Term of this Contract
This Contract commences upon execution and continues through 31 March 2010, with
one option to extend performance through 31 December 2010 (Line Item 0006).
Provisions of this Contract, which, by their express terms or by necessary
implication, apply for periods of time other than specified herein, shall be
given effect, notwithstanding this Article. In the event requirements exceed the
minimum contract amount requirements, the Government reserves the right to
compete the additional requirements.
F.6 Place of Delivery:
a. Primary Delivery: Origin
The articles to be furnished hereunder shall be delivered upon placement by the
NextView Contracting Officer or as designated at the time of tasking.
b. Secondary Delivery: Destination
Finished products shall be transmitted electronically upon NGA request after
placement into the DigitalGlobe NGA Product Archive at no additional charge. If
requested, NGA may designate another media type for delivery at additional
expense.
F.7 52.242-15 Stop Work Order (Aug 1989)
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

11



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
SECTION G — CONTRACT ADMINISTRATION DATA
G.1 Authority and Designation of an Contracting Officer’s Representative (COR)
(a) Authority. Performance of this Contract is subject to the technical guidance
and review of the Contracting Officer or the designated representative. As used
herein, “technical guidance” is restricted to scientific, engineering or other
technical field of discipline matters directly related to the work to be
performed. Such guidance may be provided for the purposes of filing in details,
clarifying, interpreting or otherwise serving to accomplish the technical
objectives and requirements of the Contract. In addition and unless specified
elsewhere in this Contract, the authority of the designated representative is
specifically limited to the technical administration of this Contract and the
inspection of supplies being produced, services being provided or work being
performed to assess compliance with the scope, the Government’s estimated cost
share, schedule and technical requirements of the Contract.
(b) Designation. Designation of a Contracting Officer’s Representative
(COR) will be accomplished by issuance of a letter signed by the Contracting
Officer. Two copies of the letter, with reference to this clause, will be
provided to the Contractor. The Contractor will acknowledge both the receipt of
the designation and its understanding of the limited authority specified herein,
by signing and returning a copy of the letter to the address indicated.
Designation and acknowledgement may be accomplished via electronic
communications.
(c) Notification. The Contracting Officer is the only representative of the
government authorized to negotiate, enter into, modify or take any other action
with respect to this Contract. Therefore, not other employee or representative
of the Government has the authority to initiate a course of action which may
alter the terms of this Contract. All revisions to specifications, requirements
or informal commitments that may involve a change in either the total
cost/price, scope, delivery schedule or legal aspects of this Contract must be
accomplished by change order or supplemental Contract, to be negotiated and
signed by the Contracting Officer. Should any action by Government personnel
(other that the Contracting Officer) imply a commitment on the part of the
Government, which would effect the terms of this Contract, the Contractor must
notify the Contracting Officer and obtain approval prior to proceeding.
Otherwise, the Contractor proceeds at its own risk.
G.2 Novation/Change of Name Notification Requirement
(a) For the purposes of this Contract, any transfer of all or substantially all
of the Contractor’s assets to a third party, or change to the Contractor’s name
will be processed in a centralized manner. The Contractor shall notify the
Contracting Officer of any such proposed change.
(b) The Contractor shall provide written notification to the staff via facsimile
within (30) thirty days of any aforementioned changes. Along with details of the
change, the notification shall provide a point of contact name, title, clearance
level, and phone and fax numbers.
(c) After receiving this notification, the Contractor designee will receive a
letter with instructions to assist in the preparation of the
novation/change-of-name package. This Agency will typically recognize Other
Government Agency (OGA) Agreements; however, we have unique security
requirements that must be addressed prior to formally accepting these
agreements.
(d) The Contractor is reminded that it must continue to invoice under its former
name on existing agreements until this Agency accepts your novation and/or
change-of-name agreement by issuance of a letter recognizing the agreement. In
addition, the Contractor is NOT authorized to request changes to its banking
information to recognize a successor company on existing agreements until this
Agency accepts the Contractor’s novation and/or change-of-name agreement. Any
delays in submitting the required information may impact the Contractor’s
ability to invoice.
(e) A submission of a novation or name change agreement does not guarantee
approval by this organization and if a change is deemed unacceptable, the
Contractor will remain under contractual obligation to perform. The Contract may
be terminated for reasons of default should the Contractor not perform.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

12



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
G.3 52.232-33 Payments Electronic Funds Transfer — Central Contractor
Registration (May 1999)
G.4 Contract Administration
The component listed in Block 7 of the face page of this contract will be the
Contract Administration Office in performance of certain assigned contract
administration functions of the Contracting Office in accordance with FAR
42.201. The Contract Administration Office (CAO) assigned responsibility for
this contract will advise the Contractor of any necessary instructions and
procedures to be followed in dealing with any applicable Government offices.
G.5 Remittance Address
[**Redacted**]
G.6 Invoices
Invoices for Line Item 0001 shall be submitted on a monthly basis for the
deliveries within the preceding month. At the same time as submittal of the
original invoice, the Contractor shall send a copy of each invoice to:

      Addressee   Address
Contracting Officer:
  [**Redacted**]
 
   
Contracting Officer’s Representative (COR)
  [**Redacted**]

     Payments for orders shall be made as follows:

  (a)   Orders placed by the Government on the optional line items may utilize
either credit card payment procedures or DFAS payment procedures. The
determination regarding which method of payment will be used on individual
orders will be made by the Government at the time of order issuance. The
Government will suspend the use of credit card payment procedures upon a
determination by the Contracting Officer that the Contractor is not in
compliance with the instructions set forth below. The following specific
instruction is provided for each of these payment procedures:

  (i)   CREDIT CARD PAYMENT — Orders placed using credit card payment procedures
will specify that credit card payment is authorized. The order will further
specify the ordering Contracting Officer. All necessary credit card information
will be provided in advance for Contractor use. The Contractor shall charge only
the credit card of the ordering Contracting Officer.         The Contractor
shall be responsible for ensuring that the Government order information is
passed through the credit card information network and that the information is
received by the Contracting Officer. This information shall be entered and
passed in accordance with the following example format:

      AAxxxx   1,2,3,4,5

      Where AAxxxx is the order number, ‘xxxx’ represents the four-digit suffix
and ‘1,2,3,4,5’ represents order line item numbers under the order. Charges for
multiple order line items will identify each line item separated by a comma with
no spaces. The Contractor may charge for a single order line item or a
combination of line items under the same order on a single credit card charge.
When a partial delivery of an order line

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

13



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

      item number is authorized, the Contract may charge for partial delivery of
an order line item.         The credit card charge and the order information
passed through the credit card information network will represent the complete
invoice. The Contractor shall not issue an additional invoice in any form
separate from the credit card charging process.     (ii)   DFAS PAYMENT — Order
utilizing DFAS as the payment office will specify the appropriate DFAS payment
office if different from the DFAS office noted in this Contract. Copies of the
invoice will be provided to the following individuals simultaneously:

  (1)   Contracting Officer specified on each order     (2)   DFAS office as
specified on each order     (3)   Receiving office as specified on each order

G.7 DELETED
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

14



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
G.8 Accounting and Appropriation Data
[**Redacted**]
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

15



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
SECTION H — SPECIAL CONTRACT REQUIREMENTS
H.1 Security Requirements — Contract Classification
The association of the Government with the Contractor is unclassified in
accordance with the DD254. The maximum work to be performed is classified Top
Secret/SCI. The maximum classification of reports is classified Top Secret/SCI.
The maximum classification of hardware is classified Top Secret/SCI. This
classified information shall be divulged only on a need to know basis, and then
only to those who have been authorized in writing by the Contracting Officer.
Correspondence originated by the Contractor and/or data to be submitted, the
contents of which contain classified information shall be stamped by you with
the appropriate classification in accordance with the DD254.
H.2 Past Performance Information — Referencing Agency Contracts
This Contract may be listed as a reference for past performance purposes in
offers submitted to agencies and organizations within the Intelligence
Community. The Contractor shall obtain Contracting Officer Approval prior to
releasing any information about this Contract outside the Intelligence
Community.
H.3 Compliance With the Constitution and Statutes of the United States
Nothing in this Contract shall be construed to authorize any activity in
violation of the Constitution or Statutes of the United States.
H.4 Organizational Conflict of Interest
(a) If the Contractor is aware of any information bearing on any existing or
potential organizational conflict of interest, it shall provide a disclosure
statement which describes all relevant information concerning any past, present,
or planned interests bearing on whether it (including its chief executives and
directors, or any proposed consultant or subcontractor) may have an existing or
potential organizational conflict of interest.
(b) Contractors should refer to FAR Subpart 9.5 for policies and procedures for
avoiding, neutralizing, or mitigating organizational conflicts of interest.
(c) If the Contracting Officer determines that a conflict exists or may occur,
he shall advise the Contractor and take appropriate steps to avoid or otherwise
resolve the conflict through the inclusion of a special agreement clause or
other appropriate means. The terms of any special clause are subject to
negotiation.
H.5 Intention to Use Consultants
(a) The Government intends to utilize the services of non-governmental
engineering organizations in technical, advisory and consulting roles for
overall technical and business review of the activities. Although the
consultants shall not have the right of technical direction, they shall from
time to time and on a frequent basis attend technical reviews, participate in
technical interchange meetings, observe national processing, witness fabrication
and assembly, and monitor testing within the Contractor and Subcontractor
facilities. Such consultants will be involved in providing advice to the
Government concerning viability of technical approaches, utilization of
acceptable procedures, value and results of tests, and the like. The consultants
will thus require access to program-related Contractor facilities and
documentation. The Contractor agrees to allow such use and release of its
proprietary data by those consultants for purposes directly related to this
Contract. Those consultants are prohibited from using or releasing the
Contractor’s proprietary data for any other purpose.
(b) Should the Contractor have any questions regarding the consultant’s
requests, NGA agrees to facilitate the requests and minimize intrusiveness to
the maximum extent possible.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

16



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
H.6 5x52.227-9000 UNAUTHORIZED USE OF NGA NAME, SEAL, AND INITIALS
(a) As provided in 10 U.S.C. Section 425, no person may, except with the written
permission of the both the Secretary of Defense and the Director of Central
Intelligence, knowingly use the words “National Geospatial-Intelligence Agency”,
“National Imagery and Mapping Agency” or “Defense Mapping Agency”, the initials
“NGA”, “NIMA” or “DMA”, the seal of the National Geospatial-Intelligence Agency,
National Imagery and Mapping Agency or the Defense Mapping Agency, or any
colorable imitation of such words, initials, or seal in connection with any
merchandise, retail product, impersonation, solicitation, or commercial activity
in a manner reasonably calculated to convey the impression that such use is
approved, endorsed, or authorized by the both the Secretary of Defense and the
Director of Central Intelligence.
(b) Whenever it appears to the U. S. Attorney General that any person is engaged
or about to engage in an act or practice which constitutes or will constitute
conduct prohibited by paragraph (a), the Attorney General may initiate a civil
proceeding in a district court of the United States to enjoin such act or
practice. Such court shall proceed as soon as practicable to hearing and
determination of such action and may, at any time before final determination,
enter restraining orders or prohibitions, or take such other action as is
warranted, to prevent injury to the United States, or to any person or class of
persons for whose protection the action is brought.
H.7 FOREIGN AFFILIATES
U.S. Government collection requirements and tasking may be released to the
Contractor’s foreign regional affiliates or partners for effecting collection
only, unless expressly restricted in writing by NGA. If a term in the
Contractor’s NOAA operating license conflicts with the terms and conditions of
this contract, the terms and conditions of this NGA contract may be
renegotiated.
H.8 SENSITIVE REQUIREMENTS AND PRODUCT HANDLING
NGA has the responsibility to identify its requirements as sensitive or
non-sensitive. A sensitive requirement may be classified or unclassified and yet
require transference to the Contractor via secure communications channels and
receive special handling throughout the order fulfillment process. Once the
requirement is received it shall be treated in such a way as to not identify the
customer as NGA throughout the process, and not create any signatures external
to the Contractor that would flag it as “sensitive” or “special.” After the
required imagery has been collected and processed, it shall be delivered to the
Contractor-maintained NGA Product Archive for access without restriction to NGA
authorized users. If the sensitive imagery is requested for delivery on media,
it shall be handled in such a manner that it is not intermingled with the
shipment of NGA imagery resulting from conventional (non-sensitive) orders.
Metadata resulting from the collection of sensitive requirements shall not be
publicly accessible from the Contractor’s public metadata catalog while imagery
resulting from the collection of sensitive requirements shall not be publicly
accessible. There shall be no visibility to the existence of the sensitive
imagery or metadata by commercial customers, partners and regional distributors
without the specific approval of the government. This is not intended to
preclude the use of ground receiving stations controlled by the CDP. The
tasking, receipt, and transfer of sensitive data shall not make use of
Contractor’s regional affiliates and partners for handling the order and product
without specific approval of the government. To control the period of
non-visibility of the sensitive imagery, contractors shall provide NGA with
limited exclusive rights to the products’ use. These rights will be of limited
duration. Contractors shall provide options for indefinite non-visibility.
Sensitive requirements shall be specified with the collection requirement. With
the exception of images designated as having limited exclusive rights,
contractors shall be authorized to publish in their catalog and offer for sale,
any images collected, processed, licensed, and delivered to NGA and its
customers and its partners.
H.9 LIMITATION OF LIABILITY
(a) THE GOVERNMENT’S MONETARY LIABILITY UNDER THIS CONTRACT AT ANY POINT IN TIME
SHALL NOT EXCEED THE GOVERNMENT FUNDS OBLIGATED UNDER THIS CONTRACT MINUS THE
GOVERNMENT FUNDS ALREADY PAID TO THE CONTRACTOR PURSUANT TO THIS CONTRACT.
(b) The total funding amount obligated and available for payment under this
Contract is set forth in Section B. The total anticipated funding for the
performance of this Contract is not presently available. It is anticipated that
from time to time additional funds will become available and obligated under
this Contract until the total funding is available and obligated. However, there
is no guarantee that any additional Government funds other than is currently
obligated under this Contract shall ever become available for the entire effort
contemplated by this Contract.
(d) The provisions of this clause with respect to termination shall in no way be
deemed to limit the rights of the Government under the Termination for Cause
clause of this Contract.
(e) Nothing in this clause shall affect the right of the Government to terminate
this contract pursuant to the Termination for Convenience clause of this
Contract.
H.10 CONTRACTOR PERSONNEL
The Contractor agrees to assign only personnel who are citizens of the United
States of America to work on the Government’s premises. Further, only such
persons as have been authorized by the Contracting Officer or the Contracting
Officer’s Technical Representative shall be assigned to this work. In this
connection, for identification purposes, the Contractor will be required to
submit the name, address, place and date of birth of all personnel who will work
on the Government’s premises. All Foreign Nationals assigned to work on NextView
shall be identified. Non-cleared personnel shall not be made aware of any
association or classified information. Issues regarding access to classified or
sensitive information will be dealt with on a case-by-case basis. NGA is
committed to facilitating the Contractor’s capability to utilize the skills of
the best personnel available.
H.11 TERMINATION LIABILITY
The ceiling for Government liability for Cancellation costs (see section I.54,
clause 52.217-2) and Termination for Convenience costs shall be equivalent to
the funds obligated on the contract minus the payments made under the contract
as set forth in the Limitation of Liability clause.
H.12 Security Requirements
(a) The Contractor is obligated to comply with all relevant clauses and
provisions incorporated into this Contract and with the “Contractor Secrecy and
Security Contract”, Form 4177, and as referenced therein, the “National
Industrial Security Program Operating Manual (NISPOM)” dated January 1995 and a
special classified compartment area security manual referenced in the Contract
as Addendum A, including any successor documents, revisions, or amendments to
either or both documents when furnished to the Contractor and maintain a
security program that meets the requirements of these documents.
(b) Security requirements are a material condition of this Contract. This
Contract shall be subject to immediate termination for default when it has been
determined by the Contracting Officer that a failure to fully comply with the
security requirements of this Contract resulted from the willful misconduct or
lack of good faith on the part of any one of the Contractor’s directors or
officers, or on the part of any of the managers, superintendents, or equivalent
representatives of the Contractor who have supervision or direction of:
(1) All or substantially all of the Contractor’s business, or
(2) All or substantially all of the Contractor’s operations at any one plant or
separate location in which this Contract is being performed, or
(3) A separate and complete major industrial operation in connection with the
performance of this Contract.
(c) When deficiencies in the Contractor’s security program are noted which do
not warrant immediate default, the Contractor shall be provided a written notice
of the deficiencies and be given a period of 90 days in which to take corrective
action. If the Contractor fails to take the necessary corrective action, the
Contracting Officer may terminate the whole or any part of this Contract for
default. The Contractor shall maintain and administer, in accordance with all
relevant clauses and provisions set forth or incorporated into this Contract and
with a security program that meets the requirements of these documents.
(d) When it is deemed necessary to disclose classified information to a
Subcontractor in order to accomplish the purposes of this Contract, the
Contractor shall request permission of the Contracting Officer prior to such
disclosure. The Contractor agrees to include in all subcontracts all appropriate
security provisions pertaining to this Contract.
(e) Classification Authority — Executive Order 12958 dated 20 April 1995,
“Classified National Security Information,” and implementation directives,
provides principles and procedures for the proper classification and
declassification of material. These principles and procedures are applicable to
classified documents or materials generated by the Contractor in performance of
this Contract.
(f) Identification and Markings — The classification of documentation shall
comply with the guidelines set forth in Executive Order 12958.
(g) Each classified document shall indicate which paragraphs or, other portions,
including subjects and titles, are classified and which are unclassified. The
symbol “(TS)” for Top Secret, “(S)” for Secret, “(C)” for Confidential, and
“(U)” for Unclassified will be placed at the beginning of the text to which it
applies. Non-text portions of a document, such as photographs, graphs, charts,
and maps, will be marked in a readily discernible manner, as will their
captions.
(h) Subjects and titles should be selected so as not to require classification.
When a classified subject or title must be used, a short title or other
unclassified identifier should be assigned to facilitate receipting and
reference, if such an identifier (e.g., a report number or registry number) will
not otherwise be assigned.
(i) Downgrading and Declassification — No classified document or material
provided by the Government, or generated by the Contractor pursuant to the
Contract, may be downgraded or declassified unless authorized in writing by the
NGA Contracting Officer.
(j) References made to the clause entitled “Non-Publicity” — Violations of this
clause constitute a major breach of Contract and the Contract may be terminated
for default, without the requirement of a 10-day cure notice.
(k) The Contractor shall report all contacts described in the NISPOM section
3-Reporting Requirements as promptly as possible, but in no event later than two
business days after receipt of such knowledge to the NGA Contracting Officer
Representative (COR).
(l) If, subsequent to the date of this Contract, the security requirements under
this Contract are changed by the Government, as provided in this clause, and the
security costs or time required for delivery under this Contract are thereby
increased or decreased, the Contract cost, delivery schedule, or both, and any
other provision of this Contract which may be affected shall be subject to an
equitable adjustment in accordance with the procedures in the Changes clause of
this Contract.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

17



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
H.13 Security Requirements — Clearances
The Contractor shall request clearances required to perform under this Contract.
NGA will facilitate processing required clearances.
H.14 DISCLOSURE OF FOREIGN OWNERSHIP, CONTROL, OR INFLUENCE
(a) Definitions. As used in this provision:

  (1)   Effectively owned or controlled means that a foreign entity has the
power, either directly or indirectly, whether exercised or exercisable, to
control the election, appointment, or tenure of the offeror’s officers or a
majority of the offeror’s board of directors by any means, e.g., ownership,
contract, or operation of law (or equivalent power for unincorporated
organizations).     (2)   Foreign entity includes the state and the government
of any country (other than the United States and its possessions and trust
territories); any political subdivision, agency, or instrumentality thereof; any
foreign corporation or other business form; as well as any foreign individual.  
  (3)   Proscribed information means:

  (i)   Top Secret information;     (ii)   Communications Security
(COMSEC) information, except classified keys used to operate secure telephone
units (STU-IIIs);     (iii)   Restricted Data as defined in the U.S. Atomic
Energy Act of 1954, as amended;     (iv)   Special Access Program
(SAP) information; or     (v)   Sensitive Compartmented Information (SCI).

(b) Disclosure. Offerors responding to this Request for Proposal (RFP) are
advised that it is the Government’s intent to secure services or equipment from
firms which are not under foreign ownership, control, or influence (FOCI) or
where any FOCI may, in the opinion of the Government, adversely impact on
security requirements. Accordingly, all offerors responding to this RFP are
required to certify that no foreign ownership or controlling interest exists by
submitting one of the following with their offer: SF 328 Certificate Pertaining
to Foreign Interests; or
FOCI Certification (below) that a current SF 328, submitted within the past five
years, is on file with NGA (specify the RFP or contract number for which the
form was submitted), and that the representations and certifications contained
in that disclosure have not changed.
H.15 Security Requirements — Software Certification
(a) The Contractor certifies that it will undertake to ensure that any software
to be provided or any Government Furnished Software to be returned, under this
Contract will be provided or returned free from computer virus, which could
damage, destroy, or maliciously alter software, firmware, or hardware, or which
could reveal to unauthorized persons any data or other information accessed
through or processed by the software.
(b) The Contractor shall immediately inform the Contracting Officer when it has
a reasonable suspicion that any software provided or returned, to be provided or
returned, or associated with the production may cause the harm described in
paragraph (a) above.
(c) If the Contractor intends to include in the delivered software any computer
code not essential to the contractual requirement, this shall be explained in
full detail to the Contracting Officer and COR.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

18



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
(d) The Contractor acknowledges its duty to exercise reasonable care, to include
the following, in the course of contract performance:
(1) Using on a regular basis current versions of commercially available
anti-virus software to guard against computer viruses when introducing
maintenance, diagnostic, or other software into computers; and
(2) Prohibiting the use of non-Contract related software on computers,
especially from unknown or unreliable sources.
H.16 152.204-712 Personal Conduct
(a) The Contractor and its employees shall comply with conduct requirements in
effect at the Government’s work site. The Government reserves the right to
exclude or remove from the site any employee of the Contractor or of a
subcontractor whom the Government reasonably deems careless, uncooperative, or
whose continued employment on the work is deemed by the Government to be
contrary to the public interest.
(b) The Contractor shall inform its employees that the Agency has a zero
tolerance policy for harassing behavior and that it shall not be tolerated. Any
Contractor employee who is found to be culpable in incidents of harassment shall
be immediately escorted from the premises and denied further access. This policy
creates a greater burden upon the conduct of Contractor employees. The
Contractor shall emphasize this fact to its employees.
(c) Exclusion under the circumstances described in this clause shall not relieve
the Contractor from full performance of the requirements of this Contract, nor
will it provide the basis for any claims against the Government.
H.17 Incorporation of Section K, Representation Certifications, and Other
Statements of Offeror
SECTION K dated October 30, 2003 is incorporated herein by reference and made a
part of this Contract.
H.18 Reserved
H.19 Key Personnel
[**Redacted**].
H.20 Reserved
H.21 NextView IMAGERY END USER LICENSE AGREEMENT
a. General Terms
     1. This clause applies to all unprocessed sensor data and
requirements-compliant processed imagery, imagery services, imagery-derived
products and imagery support data licensed under this Contract. No other clauses
related to intellectual property or data rights of any sort shall have any
effect related to the unprocessed sensor data and requirements-compliant
processed imagery, imagery services, imagery-derived products and imagery
support data delivered under this Contract.
     2. All license rights for use of the unprocessed sensor data and
requirements-compliant processed imagery, imagery services, imagery-derived
products and imagery support data provided to the U.S. Government purchased
under this NGA contract are in perpetuity.
     3. Licensed users may generate an unlimited number of hardcopies and
softcopies of the unprocessed sensor data and requirements-compliant processed
imagery, imagery services, imagery-derived products and imagery support data for
their use.
     4. (i) Licensed users may generate any derived product from the licensed
unprocessed sensor data; and requirements-compliant processed imagery, imagery
services, imagery-derived products and imagery support data.
         (ii) Unprocessed sensor data and requirements-compliant processed
imagery, imagery services, imagery-derived products and imagery support data
licensed under this NGA contract have no restrictions on use and distribution,
but shall contain the copyright markings.
b. Licensed Users
     1. The imagery may be used by the U.S. Government (including, all branches,
departments, agencies, and offices).
     2. The U.S. Government may provide the imagery to the following
organizations:
State Governments
Local Governments
Foreign Governments and inter-governmental organizations
NGO’s and other non-profit organizations
     3. In consideration for the flexibility afforded to the U.S. Government by
allowing unprocessed sensor data and requirements-compliant processed imagery,
imagery services, imagery-derived products and imagery support data to be
shared, the United States Government shall use its reasonable best efforts to
minimize the effects on commercial sales. Acquisition and dissemination of
imagery and imagery products collected within the United States shall be
restricted in accordance with law and regulation.
H.22 Warranty
DigitalGlobe provides a limited warranty for 30 days that the Products delivered
will be of the area of interest ordered and the media used to carry the Products
will be free from physical or material defects. DigitalGlobe’s sole liability
shall be to replace the media if the media (not the software or data encoded
thereon) is defective and NGA returns such to DigitalGlobe within 30 days of
delivery. WITH THE EXCEPTION OF THE PROCEEDING WARRANTY, AND IRRESPECTIVE OF ANY
OTHER TERM IN THIS CONTRACT TO THE CONTRACT, THE PRODUCTS ARE PROVIDED WITHOUT
WARRANTY OF ANY KIND, AND ALL WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE ARE DISCLAIMED. DIGITALGLOBE DOES NOT WARRANT THAT THE
PRODUCTS WILL MEET NGA’S NEEDS OR EXPECTATIONS, OR THAT OPERATIONS OF THE
PRODUCTS WILL BE ERROR FREE OR UNINTERRUPTED. NO INFORMATION PROVIDED BY
DIGITALGLOBE OR ITS AGENTS, EMPLOYEES, OR ITS RESELLERS OR DISTRIBUTORS SHALL
CREATE A WARRANTY, OR IN ANY WAY INCREASE
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

19



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
THE SCOPE OF THIS LIMITED WARRANTY, AND NGA IS NOT ENTITLED TO RELY ON ANY SUCH
INFORMATION. Nothing in this clause impacts the Government’s rights under the
inspection and acceptance clause of this contract.
H.23 Government Property
(a) The Government shall deliver to the Contractor, at the time and locations
stated in this Agreement, the Government-furnished property in “as is” condition
described in the Schedule or specifications. (b) Title to Government-furnished
property shall remain in the Government. The Contractor shall use the
Government-furnished property only in connection with the performance of work
under this Agreement. The Contractor shall maintain adequate property control
records in accordance with sound industrial practice and will make such records
available for Government inspection at all reasonable times. (c) Upon delivery
of Government-furnished property to the Contractor, the Contractor assumes the
risk and responsibility for its loss or damage, except-
     (1) For reasonable wear and tear;
     (2) To the extent property is consumed in performing this Agreement; or
     (3) As otherwise provided for by the provisions of this Agreement.
(d) Upon completing this Agreement, the Contractor shall follow the instructions
of the Agreements Officer regarding the disposition of all Government-furnished
property not consumed in performing this Agreement or previously delivered to
the Government. The Contractor shall prepare for shipment, deliver f.o.b.
origin, or dispose of the Government property, as may be directed or authorized
by the Agreements Officer. The net proceeds of any such disposal shall be
credited to the Agreement price or shall be paid to the Government as directed
by the Agreements Officer.
(e) If this contract is to be performed outside the Untied States and its
outlying areas, the words “Government” and “Government-furnished” (wherever they
appear in this clause) shall be construed as “United States Government” and
“United States Government-furnished,” respectively.
H.24 Non-Publicity
The Contractor shall not use or allow to be used any aspect of this solicitation
and/or contract for publicity, advertisement purposes, or as a reference for new
business. This shall include, but is not limited to, the use of the terms “ISSA”
or “ISA” or any other sponsor specific terms in any public employment
advertisements. It is further understood that this obligation shall not expire
upon completion or termination of this contract, but will continue indefinitely.
The Contractor may request a waiver or release from the foregoing, but shall not
deviate there from unless authorized to do so in writing by the Contracting
Officer. Contractors are not required to obtain waivers when informing offices
within this Agency of contracts it has performed or is in the process of
performing provided there are no security restrictions. Contractors may include
the requirement for security clearances up to the TS/SCI level in public
employment advertisements.
H.25 Warranty of Services (May 2001)
(a) Definitions. “Acceptance,” as used in this clause, means the act of an
authorized representative of the Government by which the Government assumes for
itself, or as an agent of another approves specific services, as partial or
complete performance of the contract.
(b) Notwithstanding inspection and acceptance by the Government or any provision
concerning the conclusiveness thereof, the Contractor warrants that all services
performed under this contract will, at the time of acceptance, be free from
defects in workmanship and conform to the requirements of this contract. The
Contracting Officer shall give written notice of any defect or nonconformance to
the Contractor “within 30 days from the date of acceptance by the Government for
the service provided.” This notice shall state either —
(1) That the Contractor shall correct or reperform any defective or
nonconforming services within a period of 90 days; or
(2) That the Government does not require correction or reperformance.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

20



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
(c) If the Contractor is required to correct or reperform, it shall be at no
cost to the Government, and any services corrected or reperformed by the
Contractor shall be subject to this clause to the same extent as work initially
performed. If the Contractor fails or refuses to correct or reperform, the
Contracting Officer may, by contract or otherwise, correct or replace with
similar services and charge to the Contractor the cost occasioned to the
Government thereby, or make an equitable adjustment in the contract price or the
Contract Line Item may be terminated.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

21



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
H.26 NGA: 5X52.227-9001 Activities That Affect U.S. Persons (DEC 2004)
This contract is sponsored by the National Geospatial-Intelligence Agency. All
work and services to be performed hereunder shall be in strict compliance with
procedures set forth in DoD 5240.1-R
H.27 Exercise of Options
Any option under this contract shall be exercised by a unilateral contract
modification signed by the Contracting Officer. Specific contract line items or
sub-line items delineating a description of the supplies or services, quantity
requirements, and a corresponding delivery schedule for the exercised options
shall be identified in the unilateral contract modification. An option shall be
exercised by issuance, within 30 days prior to the end of the current contract
period, of a unilateral modification for the subsequent option requirements.
For CLINs 0002, 0003, 0004, 0005, and 0006, the Option periods will be initially
exercised for three (3) months, followed by potential extensions in monthly
increments through December 31, 2010.
H.28 Segregation of Costs
The Contractor agrees to segregate and bill costs incurred under this contract
by CLIN. Separate invoices shall be submitted for each individual CLIN.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

22



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
SECTION I — CONTRACT CLAUSES
Contract Terms and Conditions — Commercial Items (Oct. 2003)
(a) Inspection/Acceptance. The Contractor shall only tender for acceptance those
items that conform to the requirements of this contract. The Government reserves
the right to inspect or test any supplies or services that have been tendered
for acceptance. The Government may require repair or replacement of
nonconforming supplies or reperformance of nonconforming services at no increase
in contract price. The Government must exercise its post-acceptance rights —
(1) Within a reasonable time after the defect was discovered or should have been
discovered; and (2) Before any substantial change occurs in the condition of the
item, unless the change is due to the defect in the item.
(b) Assignment. The Contractor or its assignee may assign its rights to receive
payment due as a result of performance of this contract to a bank, trust
company, or other financing institution, including any Federal lending agency in
accordance with the Assignment of Claims Act (31 U.S.C.3727). However, when a
third party makes payment (e.g., use of the Government wide commercial purchase
card), the Contractor may not assign its rights to receive payment under this
contract.
(c) RESERVED.
(d) Disputes. This contract is subject to the Contract Disputes Act of 1978, as
amended (41 U.S.C. 601-613). Failure of the parties to this contract to reach
agreement on any request for equitable adjustment, claim, appeal or action
arising under or relating to this contract shall be a dispute to be resolved in
accordance with the clause at FAR 52.233-1, Disputes, which is incorporated
herein by reference. The Contractor shall proceed diligently with performance of
this contract, pending final resolution of any dispute arising under the
contract.
(e) Definitions. The clause at FAR 52.202-1, Definitions, is incorporated herein
by reference.
(f) Excusable delays. The Contractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Contractor and without its fault or negligence such as, acts of God or the
public enemy, acts of the Government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually
severe weather, and delays of common carriers. The Contractor shall notify the
Contracting Officer in writing as soon as it is reasonably possible after the
commencement of any excusable delay, setting forth the full particulars in
connection therewith, shall remedy such occurrence with all reasonable dispatch,
and shall promptly give written notice to the Contracting Officer of the
cessation of such occurrence.
(g) Invoice.

  (1)   The Contractor shall submit an original invoice and three copies (or
electronic invoice, if authorized) to the address designated in the contract to
receive invoices. An invoice must include —

  (i)   Name and address of the Contractor;     (ii)   Invoice date and number;
    (iii)   Contract number, contract line item number and, if applicable, the
order number;     (iv)   Description, quantity, unit of measure, unit price and
extended price of the items delivered;     (v)   Shipping number and date of
shipment, including the bill of lading number and weight of shipment if shipped
on Government bill of lading;

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

23



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

  (vi)   Terms of any discount for prompt payment offered;     (vii)   Name and
address of official to whom payment is to be sent;     (viii)   Name, title, and
phone number of person to notify in event of defective invoice; and     (ix)  
Taxpayer Identification Number (TIN). The Contractor shall include its TIN on
the invoice only if required elsewhere in this contract.     (x)   Electronic
funds transfer (EFT) banking information.

  (A)   The Contractor shall include EFT banking information on the invoice only
if required elsewhere in this contract.     (B)   If EFT banking information is
not required to be on the invoice, in order for the invoice to be a proper
invoice, the Contractor shall have submitted correct EFT banking information in
accordance with the applicable solicitation provision, contract clause (e.g.,
52.232-33, Payment by Electronic Funds Transfer-Central Contractor Registration,
or 52.232-34, Payment by Electronic Funds Transfer-Other Than Central Contractor
Registration), or applicable agency procedures.     (C)   EFT banking
information is not required if the Government waived the requirement to pay by
EFT.

  (2)   Invoices will be handled in accordance with the Prompt Payment Act (31
U.S.C. 3903) and Office of Management and Budget (OMB) prompt payment
regulations at 5 CFR part 1315.

(h) Patent indemnity. Not applicable – the Government is not granting the
Contractor authorization or consent to infringe patents or copyrights.
(i) Payment.
(1) Items accepted. Payment shall be made for items accepted by the Government
that have been delivered to the delivery destinations set forth in this
contract.
(2) Prompt Payment. The Government will make payment in accordance with the
Prompt Payment Act (31 U.S.C. 3903) and prompt payment regulations at 5 CFR
Part 1315.
(3) Electronic Funds Transfer (EFT). If the Government makes payment by EFT, see
52.212-5(b) for the appropriate EFT clause.
(4) Discount. In connection with any discount offered for early payment, time
shall be computed from the date of the invoice. For the purpose of computing the
discount earned, payment shall be considered to have been made on the date which
appears on the payment check or the specified payment date if an electronic
funds transfer payment is made.
(5) Overpayments. If the Contractor becomes aware of a duplicate contract
financing or invoice payment or that the Government has otherwise overpaid on a
contract financing or invoice payment, the Contractor shall immediately notify
the Contracting Officer and request instructions for disposition of the
overpayment.
(j) Risk of loss. 52.246-16 — Responsibility for Supplies. (a) Title to supplies
furnished under this contract shall pass to the Government upon acceptance,
regardless of when or where the Government takes physical possession, unless the
contract specifically provides for earlier passage of title as found in
Section E, Acceptance.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

24



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
(k) Taxes. The contract price includes all applicable Federal, State, and local
taxes and duties.
(l) Termination for the Government’s convenience. The Government reserves the
right to terminate this contract, or any part hereof, for its sole convenience.
In the event of such termination, the Contractor shall immediately stop all work
hereunder and shall immediately cause any and all of its suppliers and
subcontractors to cease work. Subject to the terms of this contract, the
Contractor shall be paid a percentage of the contract price reflecting the
percentage of the work performed prior to the notice of termination, plus
reasonable charges the Contractor can demonstrate to the satisfaction of the
Government using its standard record keeping system, have resulted from the
termination. The Contractor shall not be required to comply with the cost
accounting standards or contract cost principles for this purpose. This
paragraph does not give the Government any right to audit the Contractor’s
records. The Contractor shall not be paid for any work performed or costs
incurred which reasonably could have been avoided.
(m) Termination for cause. The Government may terminate this contract, or any
part hereof, for cause in the event of any default by the Contractor, or if the
Contractor fails to comply with any contract terms and conditions, or fails to
provide the Government, upon request, with adequate assurances of future
performance. In the event of termination for cause, the Government shall not be
liable to the Contractor for any amount for supplies or services not accepted,
and the Contractor shall be liable to the Government for any and all rights and
remedies provided by law. If it is determined that the Government improperly
terminated this contract for default, such termination shall be deemed a
termination for convenience.
(n) Title. Unless specified elsewhere in this contract, title to items furnished
under this contract shall pass to the Government upon acceptance, regardless of
when or where the Government takes physical possession. This provision does not
apply to items licensed under this contract.
(o) Limitation of Contractor’s liability. Except as otherwise provided by an
express warranty, the Contractor will not be liable to the Government for
consequential damages resulting from any defect or deficiencies in accepted
items.
(p) Other compliances. The Contractor shall comply with all applicable Federal,
State and local laws, executive orders, rules and regulations applicable to its
performance under this contract.
(q) Compliance with laws unique to Government contracts. The Contractor agrees
to comply with 31 U.S.C. 1352 relating to limitations on the use of appropriated
funds to influence certain Federal contracts; 18 U.S.C. 431 relating to
officials not to benefit; 40 U.S.C. 327, et seq., Contract Work Hours and Safety
Standards Act; 41 U.S.C. 51-58, Anti-Kickback Act of 1986; 41 U.S.C. 265 and 10
U.S.C. 2409 relating to whistleblower protections; 49 U.S.C. 40118, Fly
American; and 41 U.S.C. 423 relating to procurement integrity.
(r) Order of precedence. Any inconsistencies in this solicitation or contract
shall be resolved by giving precedence in the following order:

  (1)   The schedule of supplies/services.     (2)   The Assignments, Disputes,
Payments, Invoice, Other Compliances, and Compliance with Laws Unique to
Government Contracts paragraphs of this clause.     (3)   The clause at
52.212-5.     (4)   Addenda to this solicitation or contract, including any
license agreements for computer software.     (5)   Solicitation provisions if
this is a solicitation.

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

25



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

  (6)   Other paragraphs of this clause.     (7)   The Standard Form 1449.    
(8)   Other documents, exhibits, and attachments.     (9)   The specification.

(s) Central Contractor Registration (CCR).

  (1)   Unless exempted by an addendum to this contract, the Contractor is
responsible during performance and through final payment of any contract for the
accuracy and completeness of the data within the CCR database, and for any
liability resulting from the Government’s reliance on inaccurate or incomplete
data. To remain registered in the CCR database after the initial registration,
the Contractor is required to review and update on an annual basis from the date
of initial registration or subsequent updates its information in the CCR
database to ensure it is current, accurate and complete. Updating information in
the CCR does not alter the terms and conditions of this contract and is not a
substitute for a properly executed contractual document.     (2)(i)   If a
Contractor has legally changed its business name, “doing business as” name, or
division name (whichever is shown on the contract), or has transferred the
assets used in performing the contract, but has not completed the necessary
requirements regarding novation and change-of-name agreements in Subpart 42.12,
the Contractor shall provide the responsible Contracting Officer a minimum of
one business day’s written notification of its intention to:

  (A)   Change the name in the CCR database;     (B)   Comply with the
requirements of Subpart 42.12 of the FAR;     (C)   Agree in writing to the
timeline and procedures specified by the responsible Contracting Officer. The
Contractor must provide with the notification sufficient documentation to
support the legally changed name.

  (ii)   If the Contractor fails to comply with the requirements of paragraph
(t)(2)(i) of this clause, or fails to perform the agreement at paragraph
(t)(2)(i)(C) of this clause, and, in the absence of a properly executed novation
or change-of-name agreement, the CCR information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be
incorrect information within the meaning of the “Suspension of Payment”
paragraph of the electronic funds transfer (EFT) clause of this contract.

(6) The Contractor shall not change the name or address for EFT payments or
manual payments, as appropriate, in the CCR record to reflect an assignee for
the purpose of assignment of claims (see FAR Subpart 32.8, Assignment of
Claims). Assignees shall be separately registered in the CCR database.
Information provided to the Contractor’s CCR record that indicates payments,
including those made by EFT, to an ultimate recipient other than that Contractor
will be considered to be incorrect information within the meaning of the
“Suspension of payment” paragraph of the EFT clause of this contract.

  (7)   Offerors and Contractors may obtain information on registration and
annual confirmation requirements via the Internet at http://www.ccr.gov or by
calling 1-888-227-2423, or 269-961-5757.

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

26



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
Contract Terms and Conditions Required to Implement Statutes or Executive
Orders—Commercial Items (Oct. 2003)
(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clause, which is incorporated in this contract by reference, to
implement provisions of law or Executive orders applicable to acquisitions of
commercial items: 52.233-3, Protest after Award (AUG 1996) (31 U.S.C. 3553).
(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the Contracting Officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items: [Contracting Officer check as appropriate.]
_X (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (JUL
1995), with Alternate I (OCT 1995) (41 U.S.C. 253g and 10 U.S.C. 2402).
___(2) 52.219-3, Notice of Total HUBZone Set-Aside (JAN 1999) (15 U.S.C. 657a).
___(3) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (JAN 1999) (if the offeror elects to waive the preference, it
shall so indicate in its offer) (15 U.S.C. 657a).
___(4)(i) 52.219-5, Very Small Business Set-Aside (JUNE 2003) (Pub.L. 103- 403,
section 304, Small Business Reauthorization and Amendments Act of 1994).
___(ii) Alternate I (MAR 1999) of 52.219-5.
___(iii) Alternate II (JUNE 2003) of 52.219-5.
___(5)(i) 52.219-6, Notice of Total Small Business Set-Aside (JUNE 2003) (15
U.S.C. 644).
___(ii) Alternate I (OCT 1995) of 52.219-6.
___(6)(i) 52.219-7, Notice of Partial Small Business Set-Aside (JUNE 2003) (15
U.S.C. 644).
___(ii) Alternate I (OCT 1995) of 52.219-7.
_X___(7) 52.219-8, Utilization of Small Business Concerns (OCT 2000) (15 U.S.C.
637(d)(2) and (3)).
___(8)(i) 52.219-9, Small Business Subcontracting Plan (JAN 2002) (15 U.S.C.
637(d)(4)).
___(ii) Alternate I (OCT 2001) of 52.219-9.
___(iii) Alternate II (OCT 2001) of 52.219-9.
___(9) 52.219-14, Limitations on Subcontracting (DEC 1996) (15 U.S.C.
637(a)(14)).
___(10)(i) 52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (JUNE 2003) (Pub.L. 103-355, section 7102, and
10 U.S.C. 2323) (if the offeror elects to waive the adjustment, it shall so
indicate in its offer).
___(ii) Alternate I (JUNE 2003) of 52.219-23.
___(11) 52.219-25, Small Disadvantaged Business Participation Program—
Disadvantaged Status and Reporting (OCT 1999) (Pub.L. 103-355, section 7102, and
10 U.S.C. 2323).
___(12) 52.219-26, Small Disadvantaged Business Participation Program— Incentive
Subcontracting (OCT 2000) (Pub.L. 103-355, section 7102, and 10 U.S.C. 2323).
___X (13) 52.222-3, Convict Labor (JUNE 2003) (E.O. 11755).
___X(14) 52.222-19, Child Labor—Cooperation with Authorities and Remedies (SEP
2002) (E.O. 13126).
___(15) 52.222-21, Prohibition of Segregated Facilities (FEB 1999).
___X(16) 52.222-26, Equal Opportunity (APR 2002) (E.O. 11246).
___X (17) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans
of the Vietnam Era, and Other Eligible Veterans (DEC 2001) (38 U.S.C. 4212).
___X (18) 52.222-36, Affirmative Action for Workers with Disabilities (JUN 1998)
(29 U.S.C. 793).
___X(19) 52.222-37, Employment Reports on Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (DEC 2001) (38 U.S.C. 4212).
___(20)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for
EPA-Designated Products (AUG 2000) (42 U.S.C. 6962(c)(3)(A)(ii)).
___(ii) Alternate I (AUG 2000) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)).
___(21) 52.225-1, Buy American Act—Supplies (JUNE 2003) (41 U.S.C. 10a- 10d).
___(22)(i) 52.225-3, Buy American Act—North American Free Trade Agreement—
Israeli Trade Act (JUNE 2003) (41 U.S.C. 10a-10d, 19 U.S.C. 3301 note, 19 U.S.C.
2112 note).
___(ii) Alternate I (MAY 2002) of 52.225-3.
___(iii) Alternate II (MAY 2002) of 52.225-3.
___X(23) 52.225-5, Trade Agreements (Oct 2003) (19 U.S.C. 2501, et seq., 19
U.S.C. 3301 note).
___X (24) 52.225-13, Restrictions on Certain Foreign Purchases (Oct. 2003)
(E.o.s, proclamations, and statutes
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

27



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
administered by the Office of Foreign Assets Control of the Department of the
Treasury).
___(25) 52.225-15, Sanctioned European Union Country End Products (FEB 2000)
(E.O. 12849).
___(26) 52.225-16, Sanctioned European Union Country Services (FEB 2000) (E.O.
12849).
___(27) 52.232-29, Terms for Financing of Purchases of Commercial Items (FEB
2002) (41 U.S.C. 255(f), 10 U.S.C. 2307(f)).
___(28) 52.232-30, Installment Payments for Commercial Items (OCT 1995) (41
U.S.C. 255(f), 10 U.S.C. 2307(f)).
___X (29) 52.232-33, Payment by Electronic Funds Transfer—Central Contractor
Registration (OCT 2003) (31 U.S.C. 3332).
___(30) 52.232-34, Payment by Electronic Funds Transfer—Other than Central
Contractor Registration (MAY 1999) (31 U.S.C. 3332).
___(31) 52.232-36, Payment by Third Party (MAY 1999) (31 U.S.C. 3332).
___(32) 52.239-1, Privacy or Security Safeguards (AUG 1996) (5 U.S.C. 552a).
___(33)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial
Vessels (APR 2003) (46 U.S.C. Appx 1241 and 10 U.S.C. 2631).
___(ii) Alternate I (APR 1984) of 52.247-64.
(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or Executive orders applicable to acquisitions of commercial items: [Contracting
Officer check as appropriate.]
___(1) 52.222-41, Service Contract Act of 1965, as Amended (MAY 1989) (41 U.S.C.
351, et seq.).
___(2) 52.222-42, Statement of Equivalent Rates for Federal Hires (MAY 1989) (29
U.S.C. 206 and 41 U.S.C. 351, et seq.).
___(3) 52.222-43, Fair Labor Standards Act and Service Contract Act—Price
Adjustment (Multiple Year and Option Contracts) (MAY 1989) (29 U.S.C. 206 and 41
U.S.C. 351, et seq.).
___(4) 52.222-44, Fair Labor Standards Act and Service Contract Act—Price
Adjustment (February 2002) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).
___(5) 52.222-47, SCA Minimum Wages and Fringe Benefits Applicable to Successor
Contract Pursuant to Predecessor Contractor Collective Bargaining Agreements
(CBA) (May 1989) (41 U.S.C. 351, et seq.).
(d) Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records—Negotiation.
(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor’s directly pertinent records involving
transactions related to this contract.
(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.
(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.
(e)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c), and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in paragraphs (i) through (vi) of this paragraph in a
subcontract for commercial items. Unless otherwise indicated below, the extent
of the flow down shall be as required by the clause—
(i) 52.219-8, Utilization of Small Business Concerns (October 2000) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $500,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.
(ii) 52.222-26, Equal Opportunity (April 2002) (E.O. 11246).
(iii) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (December 2001) (38 U.S.C. 4212).
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

28



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
(iv) 52.222-36, Affirmative Action for Workers with Disabilities (June 1998) (29
U.S.C. 793).
(v) 52.222-41, Service Contract Act of 1965, as Amended (May 1989), flow down
required for all subcontracts subject to the Service Contract Act of 1965 (41
U.S.C. 351, et seq.).
(vi) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(April 2003) (46 U.S.C. Appx 1241 and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.
(2) While not required, the Contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.
I.4 52.243-1 Changes—Fixed Price (Aug 1897)
52.211-15 Defense Priority and Allocation Requirements (Sep 1990)
Audits and Records — Negotiation
a) As used in this clause, records includes books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
whether such items are in written form, in the form of computer data, or in any
other form.
(b) Examination of costs. If this is a cost-reimbursement, incentive, time-
and-materials, labor-hour, or price redeterminable contract, or any combination
of these, the Contractor shall maintain and the Contracting Officer, or an
authorized representative of the Contracting Officer, shall have the right to
examine and audit all records and other evidence sufficient to reflect properly
all costs claimed to have been incurred or anticipated to be incurred directly
or indirectly in performance of this contract. This right of examination shall
include inspection at all reasonable times of the Contractor’s plants, or parts
of them, engaged in performing the contract.
(c) Cost or pricing data. If the Contractor has been required to submit cost or
pricing data in connection with any pricing action relating to this contract,
the Contracting Officer, or an authorized representative of the Contracting
Officer, in order to evaluate the accuracy, completeness, and currency of the
cost or pricing data, shall have the right to examine and audit all of the
Contractor’s records, including computations and projections, directly related
to—
(1) The proposal for the modification;
(2) The discussions conducted on the proposal(s), including those related to
negotiating;
(3) Pricing of the modification; or
(4) Performance of the modification.
(d) Comptroller General.
(1) The Comptroller General of the United States, or an authorized
representative, shall have access to and the right to examine any of the
Contractor’s directly pertinent records involving transactions related to this
contract or a subcontract hereunder.
(2) This paragraph may not be construed to require the Contractor or
subcontractor to create or maintain any record that the Contractor or
subcontractor does not maintain in the ordinary course of business or pursuant
to a provision of law.
(e) Reports. If the Contractor is required to furnish cost, funding, or
performance reports, the Contracting Officer or an authorized representative of
the Contracting Officer shall have the right to examine and audit the supporting
records and materials, for the purpose of evaluating
(1) the effectiveness of the Contractor’s policies and procedures to produce
data compatible with the objectives of these reports and
(2) the data reported.
(f) Availability. The Contractor shall make available at its office at all
reasonable times the records, materials, and other evidence described in
paragraphs (a), (b), (c), (d), and (e) of this clause, for examination, audit,
or reproduction, until 3 years after final payment under this contract or for
any shorter period specified in Subpart 4.7, Contractor Records Retention, of
the Federal Acquisition Regulation (FAR), or for any longer period required by
statute or by other clauses of this contract. In addition—
(1) If this contract is completely or partially terminated, the Contractor shall
make available the records relating to the work terminated until 3 years after
any resulting final termination settlement; and
(2) The Contractor shall make available records relating to appeals under the
Disputes clause or to litigation or the settlement of claims arising under or
relating to this contract until such appeals, litigation, or claims are finally
resolved.
(g) The Contractor shall insert a clause containing all the terms of this
clause, including this paragraph (a), in all subcontracts under this contract
that exceed the simplified acquisition threshold and—
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

29



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
(1) That are cost-reimbursement, incentive, time-and-materials, labor-hour, or
price-redeterminable type or any combination of these;
(2) For which cost or pricing data are required; or
(3) That require the subcontractor to furnish reports as discussed in paragraph
(e) of this clause.
52.215-21 Requirements for Cost or Pricing Data or Information Other Than Cost
or Pricing Data – Modifications (Oct 1997)
52.216-22 Indefinite Quantity (Oct 1995) (applicable to CLINs 0002 and 0003)
(a) This is an indefinite-quantity contract for the supplies or services
specified, and effective for the period stated, in the Schedule. The quantities
of supplies and services specified in the Schedule are estimates only and are
not purchased by this contract.
(b) Delivery or performance shall be made only as authorized by orders issued in
accordance with the Ordering clause. The Contractor shall furnish to the
Government, when and if ordered, the supplies or services specified in the
Schedule up to and including the quantity designated in the Schedule as the
“maximum.” The Government shall order at least the quantity of supplies or
services designated in the Schedule as the “minimum.”
(c) Except for any limitations on quantities in the Order Limitations clause or
in the Schedule, there is no limit on the number of orders that may be issued.
The Government may issue orders requiring delivery to multiple destinations or
performance at multiple locations.
(d) Any order issued during the effective period of this contract and not
completed within that period shall be completed by the Contractor within the
time specified in the order. The contract shall govern the Contractor’s and
Government’s rights and obligations with respect to that order to the same
extent as if the order were completed during the contract’s effective period;
provided, that the Contractor shall not be required to make any deliveries under
this contract after December 31, 2012.
I.54 52.217-2 Cancellation Under Multi-Year Contracts (OCT 1997)(Modified)

(1)   “Cancellation,” as used in this clause, means that the Government is
canceling its requirements for all supplies or services in program years
subsequent to that in which notice of cancellation is provided.

  (a)   Except for cancellation under this clause or termination under the
Default clause, any reduction by the Contracting Officer in the requirements of
this contract shall be considered a termination under the Termination for
Convenience of the Government clause.     (b)   The ceiling for Government
liability for cancellation costs and termination for convenience costs shall be
equivalent to the funds obligated on the Contract at the time of termination
minus the payments made under the Contract.     (c)   The cancellation charge
shall be computed and the claim submitted as if the claim were being made under
the Termination for Convenience of the Government clause of this contract. The
Contractor shall submit the claim promptly but no later than 1 year from the
date — (1) Of notification of the nonavailability of funds; or (2) Specified in
the Schedule by which notification of the availability of additional funds for
the next succeeding program year is required to be issued, whichever is earlier,
unless extensions in writing are granted by the Contracting Officer.     (d)  
The Contractor’s claim may include —

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

30



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

  (e)      (1)   Reasonable nonrecurring costs (see Subpart 15.4 of the Federal
Acquisition Regulation) which are applicable to and normally would have been
amortized in all supplies or services which are multi-year requirements;

  (2)   Allocable portions of the costs of facilities acquired or established
for the conduct of the work, to the extent that it is impracticable for the
Contractor to use the facilities in its commercial work, and if the costs are
not charged to the contract through overhead or otherwise depreciated;

  (3)   Costs incurred for the assembly, training, and transportation to and
from the job site of a specialized work force; and

  (4)   Costs not amortized solely because the cancellation had precluded
anticipated benefits of Contractor or subcontractor learning.

  (f)   The claim shall not include —

  (1)   Labor, material, or other expenses incurred by the Contractor or
subcontractors for performance of the canceled work;     (2)   Any cost already
paid to the Contractor;     (3)   Anticipated profit or unearned fee on the
canceled work; or     (4)   For service contracts, the remaining useful
commercial life of facilities. “Useful commercial life” means the commercial
utility of the facilities rather than their physical life with due consideration
given to such factors as location of facilities, their specialized nature, and
obsolescence.

(g) In no case shall no case shall government cost accounting standards be
applicable to this clause or Contract. In the event that the clause refers to
cost accounting standard, the parties will substitute GAAP.
I.55 52.217-9 Option to Extend the Term of the Contract. MAR 2000

(a)   The Government may extend the term of this contract by written notice to
the Contractor during the Pre-FOC phase and or the Imagery Acquisition phase.  
(b)   If the Government exercises this option, the extended contract shall be
considered to include this option clause.   (c)   The total duration of this
contract, including the exercise of any options under this clause, shall not
exceed 6 years.

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

31



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
SECTION J — LIST OF ATTACHMENTS

          Attachment     Description

[**Redacted**]
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

32



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
ATTACHMENT 1
NEXTVIEW STATEMENT OF WORK (SOW)
[**Redacted**]

2



--------------------------------------------------------------------------------



 



SOW TABLE OF CONTENTS


             
SOW — 1.
  Introduction     1  
SOW — 2.
  Scope     1  
SOW — 3.
  Terminology     1  
SOW — 4.
  Program Requirements     2  
 
  SOW — 4.1. Business Management     2  
 
  SOW — 4.2. Technical Capability     5  
Appendix A —
  Classified Requirements     9  
Appendix B —
  Data Deliverables and Reports     10  
 
  Shipping Instructions — AOR (Pre-FOC) or COR (Imagery Acquisition Period)
Directed     10  
Appendix C —
  Pre-FOC Milestones and Success Criteria     11  
 
  Pre-FOC Payment Milestones     11  
 
  Business Milestone Completion Criteria     11  
 
  Schedule Milestone Completion Criteria     12  
 
  Management Milestone Completion Criteria     12  
 
  [***Redacted***]        
Appendix D —
  Imagery Acquisition     13  
 
  [***Redacted***]        
 
  Preservation, Packaging and Marking:     13  
Appendix E —
  Option 1: Value-Added Products     13  
 
  [***Redacted***]        
 
  Orthomosaics:     13  
 
  [***Redacted***]        
 
  CIB-1®:     13  
 
  CIB-5™:     13  
 
  [***Redacted***]        
 
  Digital Point Positioning Data Base (DPPDB):     14  
Appendix F —
  NCDRD Assumptions, Exceptions and Applicable Documents     15  
Appendix G —
  Compliance Documents     16   [***Redacted***]        
Appendix J —
  System Engineering LOE Support Effort     17  


UNCLASSIFIED
FOR OFFICIAL USE ONLY

ii



--------------------------------------------------------------------------------



 



SOW — 1. Introduction
SOW — 2. Scope
This SOW provides the requirements for both the Pre-FOC effort and the NextView
imagery acquisition periods.
SOW — 3. Terminology
Within the context of this SOW, the following definitions apply:

  •   “Unprocessed Sensor Data” refers to the data that is collected and
directly downlinked from the collector to receive points and processing stations
on the ground.     •   “Imagery” refers to a literal representation obtained
from raw visible, infrared, or radar sensor measurements of a scene, together
with associated metadata. The representation integrates the sensor’s data across
time and across spectral regions and may be presented on film, electronic
display devices or other media.     •   “Imagery-Derived Products” refers to a
literal (image-like) or graphic representation of an original image or
information extracted from the image. The purposes of imagery-derived products
are to: 1) create value-added products that highlight specific types of
information in the image; 2) merge reconnaissance imagery with data from other
sources; 3) create imagery products or data that can be declassified; or 4)
compress imagery data for more efficient transmission     •   “Imagery Support
Data” refers to the management data necessary to support image collection,
processing, exploitation and the generation of image products. Imagery Support
Data includes the orbital position of the satellite over time during the imagery
collection window, the start and stop time for the collection window, attitude
position and sensor pointing position over time during the image collection,
geolocation coordinates of the pixels as they’re being collected over time, and
sun position with respect to the orbital and attitude position of the satellite.
Imagery Support Data may also include the list of images to be or already
collected, the cloud-freeness of this imagery, the collection plan and the data
related to tasking, collection, processing, and dissemination     •   “Imagery
Services” includes imagery processing such as geopositioning, color enhancing,
ortho-rectification, generation of 3-D imaging products, and similar
capabilities.     •   “Pre-FOC” refers to the first period of the NextView
program, covered by the Other Transaction Agreement (Part I), prior to Final
Operational Capability (“FOC”), during which the contractor researches,
develops, deploys and tests its NextView-requirements responsive system
(including ground, software and collection system components) and imagery for
requirements compliancy.     •   “Imagery Acquisition Period” (previously known
as Post-FOC period) refers to the second period of the NextView program, covered
by the FAR contract (Part II), during which the contractor delivers unprocessed
sensor data; and processes and delivers requirements-compliant imagery,

UNCLASSIFIED
FOR OFFICIAL USE ONLY

1



--------------------------------------------------------------------------------



 



      imagery services, imagery-derived products, and imagery support data to
NGA.

  •   “Tasking Priority” refers to the ranking process for satisfying customer’s
tasking requirements.     •   “Imagery Acquisition Period Fiscal Performance
Plan (FPP)” Requirement deleted.     •   “DAP” is the Direct Access Program.
[***Redacted***]     •   “DAF” means Direct Access Facility [***Redacted***]    
•   “DG Minutes” refers to [***Redacted***] minutes withheld [***Redacted***]
from NGA capacity [***Redacted***]         DigitalGlobe shall declare a
reservation to use DG Minutes [***Redacted***] before the minutes are to be used
[***Redacted***] DigitalGlobe will notify an NGA-designated person/location(s)
via e-mail of [***Redacted***] the pass to be reserved.         [***Redacted***]
        DigitalGlobe will use DG Minutes globally and will make its best effort
not to use all DG Minutes in a single, concentrated area of the world.     •  
“DG DAP Minutes” refers to a portion of the DG Minutes which DigitalGlobe shall,
at its sole discretion, assign to an unrestricted number of DAP customers.
[***Redacted***]

Further particulars and specifics describing these products and related data and
deliverables will be delineated in subsequent sections of this SOW.
SOW — 4. Program Requirements
SOW — 4.1. Business Management
The contractor shall research and develop the capability to provide the needed
unprocessed sensor data; and requirements-compliant imagery, imagery services,
imagery-derived products, and imagery support data by NGA’s required date and
sustain the provision of the same through the Imagery Acquisition period of
performance.
Components of Business Management for which status shall be provided to NGA
include, but may not be limited to, business plan progress, current operational
metrics, business development metrics, financial reports, status of financing
arrangements and projections, commercial market performance and future
strategies, sales projections, market analysis, and business risk analysis.
SOW — 4.1.1. Schedule
The contractor shall begin delivery of unprocessed sensor data and
requirements-compliant imagery, imagery services, imagery-derived products,
and/or imagery support data from its U.S. commercial imaging satellites, in
compliance with NextView requirements (unless otherwise noted), [***Redacted***]
UNCLASSIFIED
FOR OFFICIAL USE ONLY

2



--------------------------------------------------------------------------------



 



SOW — 4.1.2. Status Information
SOW — 4.1.2.1. The contractor shall support the following regular exchanges of
overall business and program status information to NGA:

  •   Pre-FOC: Weekly Teleconferences between NGA AOR (or designee) and the
contractor’s program manager (or designee), except that this telecon will not be
required in those weeks containing either a PMR or a Milestone review.     •  
Pre-FOC: Monthly Program Management Reviews (PMRs) to review WorldView satellite
and ground system development status and risks, held via teleconference or
meeting (scheduled at mutually convenient time; combined with major milestone
reviews when they happen in the same month). Approximately once per quarter, the
PMR will occur face-to-face (in lieu of telecon), at a mutually agreeable
location and generally will be combined with major milestone reviews when they
happen in the same month.     •   Pre-FOC: A DigitalGlobe Business Review shall
be included as a component of the PMR with the Business Review occurring no more
than once per quarter (as part of the face-to-face PMR), except where the
Business Review is explicitly identified as being part of a payment Milestone
Review in Appendix C, in which case the Business Review shall be part of the
payment Milestone Review and not the corresponding PMR. The information
contained in a Business Review shall be updated quarterly; if two milestones
occur in the same quarter, the same Business Review material may be presented in
conjunction with both milestones.     •   Pre-FOC: Milestone reviews as
identified in Appendix C.         Pre-FOC and Imagery Acquisition Period:
Accommodations for an on-site NGA representative at the contractor’s facility,
with the ability to accommodate up to three on-site USG representatives in the
imagery acquisition phase during surge situations.     •   Pre- and Post-FOC:
Accommodations for an on-site NGA representative at the contractor’s facility,
with the ability to accommodate up to three on-site USG representatives in the
post-FOC phase during surge situations.         DigitalGlobe shall provide
office space, facility access, and access to available secure
telecommunications.     •   Pre-FOC: Online access by NGA or designee to
contractor’s WorldView documentation, metrics, action items, risk list, NextView
meeting minutes, program management reports, etc. via web-based tools and/or
electronic dissemination methods such as ftp.     •   Pre-FOC and Imagery
Acquisition Period: Online access by NGA or designee to a contractor-maintained
action item list metrics, action items, risk list, NextView meeting minutes,
program management reports, etc. via web-based tools and/or electronic
dissemination methods such as ftp.     •   Imagery Acquisition Period: Monthly
PMRs that include reviews of the performance metrics and other items as mutually
agreed upon, held via teleconference or meeting (scheduled at mutually
convenient time).

UNCLASSIFIED
FOR OFFICIAL USE ONLY

3



--------------------------------------------------------------------------------



 



      Approximately once per quarter, the PMR will occur face-to-face (in lieu
of telecon), at a mutually agreeable location.

SOW — 4.1.2.2. The contractor shall provide overall status information to NGA or
designee when requested, as well as support USG-requested meetings with senior
members of NGA. Expected requests for information include, but are not limited
to, overall business, finances, schedule, technical, risk identification and
mitigation, and operational status, as well as information on relevant issues or
details of high interest to NGA, the contractors, and/or their investors.
SOW — 4.1.2.3. Payments in the pre-FOC phase shall be tied to the milestones
listed in Appendix C, upon USG approval of the success criteria identified for
each milestone in Appendix C, which shall not be unreasonably withheld.

SOW — 4.1.2.4. The Service Level Agreement (SLA) commences on January 1, 2008
and payments in the SLA Imagery Acquisition phase shall be made each month in
the amount of $12,500,000.

SOW — 4.1.2.5. The contractor shall provide to NGA a camera description
[***Redacted***]
SOW — 4.1.2.6. The contractor shall provide an initial baseline and updates to
the system design; system integration plan; and system, subsystem and component
testing plan and activities. [***Redacted***]
SOW — 4.1.2.7. The contractor also shall notify NGA of any changes to the system
design, integration and system, subsystem and component testing during
development and operations.
SOW — 4.1.2.8. [***Redacted***]
SOW — 4.1.3. Security
The contractor shall accomplish the following tasks in accordance with the
DD254.
The contractor shall provide electronic communications with NGA at the
unclassified, collateral Secret and Sensitive Compartmented Information
(SCI) levels. [***Redacted***]
SOW — 4.1.3.1. The contractor shall ensure proper handling, storage, and use of
all limited distribution and classified USG Furnished Information.
SOW — 4.1.3.2. The contractor shall provide a sufficient number of personnel
cleared at the collateral Secret level to ensure compliance with these
requirements.
SOW — 4.1.3.3. The contractor shall ensure proper handling, storage and use of
all limited distribution imagery and limited distribution and/or classified
imagery-derived products that may be deliverables under this contract.
SOW — 4.1.3.4. [***Redacted***]
UNCLASSIFIED
FOR OFFICIAL USE ONLY

4



--------------------------------------------------------------------------------



 



SOW — 4.1.3.5. The contractor shall allow NGA security personnel or designee to
conduct inspections of all their ground facilities used in performance under
this agreement.
SOW — 4.1.3.6. The contractor shall provide the required security plan(s) and
update these as required.
SOW — 4.1.4. License to Operate U.S. Commercial Imaging Satellites
The contractor has obtained and will maintain a license(s) from the U.S.
Department of Commerce (DoC) and FCC license(s) to build and operate a
high-resolution satellite system capable of providing imagery that meets the
requirements of the WorldView system.
SOW — 4.2. Technical Capability
The contractor shall have the technical capabilities to ensure collection and
delivery to NGA of unprocessed sensor data; and requirements-compliant imagery,
imagery services, imagery-derived products and imagery support data. Expected
technical capabilities shall satisfy the requirements for Imagery Type; Imagery
Quality; Imagery Quantity; Geographic Access Characteristics; Tasking,
Collection, Processing & Dissemination Robustness, Agility and Flexibility;
Imagery Support Data; and End-to-End Timelines.
[***Redacted***]
SOW — 4.2.1. Imagery Acquisition Period Imagery Type
SOW — 4.2.1.1. The contractor shall provide electro-optical (EO) panchromatic
imagery. [***Redacted***]
SOW — 4.2.1.2. Spectral Imagery. [***Redacted***] Minor changes to the bandpass
and band shape of the multispectral bands may be made by the contractor as
needed to address manufacturing issues and minimize schedule risk.
SOW — 4.2.2. Imagery Acquisition Period Imagery Quality [***Redacted***]
SOW — 4.2.2.4. Civil Commercial Applications Program (CCAP)
The contractor shall assist NGA in the further development of applicable CCAP
test/inspection plans and procedures that NGA will execute to verify that the
basic imagery shall meet the criteria established in SOW -4.2.2. including the
Classified Appendix A — Classified Requirements. These test/inspection plans and
procedures shall be derived from existing USG procedures currently in use in the
ClearView program. The recommended subset of CCAP procedures is subject to USG
approval. NGA reserves the right to require the full set of ClearView
test/inspection procedures be executed with NextView imagery; however, achieving
FOC for the WorldView system configurations requires successful execution of
only that subset of CCAP procedures required to meet the criteria established in
SOW-4.2.2.
SOW — 4.2.2.4.1. The contractor shall provide initial CCAP procedures at the
System Summary and Satellite Preliminary Design Review (PDR) and shall provide
UNCLASSIFIED
FOR OFFICIAL USE ONLY

5



--------------------------------------------------------------------------------



 



updates at the System Summary and Satellite CDR, the Pre-Ship Review, and the
Launch Readiness Review.
SOW — 4.2.2.4.2. Data used, test plan executed and evaluation results shall be
provided to the USG for independent CCAP evaluations and validation prior to the
declaration of WorldView system FOC. [***Redacted***] The USG shall use its best
efforts to support the contractor’s CCAP certification plan and timeline so as
not to delay achievement of WorldView system FOC.
SOW — 4.2.3. Imagery Purchase Period Imagery Quantity [***Redacted***]
SOW — 4.2.4. Imagery Acquisition Period Geographic Access Characteristics
SOW — 4.2.4.1. The contractor shall be capable of imaging any location on the
earth between 80 degrees North Latitude and 80 degrees South Latitude.
SOW — 4.2.4.2. [***Redacted***]
SOW — 4.2.5. Imagery Acquisition Period Tasking, Collection, Processing and
Dissemination Robustness, Agility and Flexibility
SOW — 4.2.5.1. Tasking and Collection
SOW — 4.2.5.1.1. Electronic Tasking. The contractor shall accept electronic
tasking and collection updates from NGA via the PMAA interface being developed
as documented in the NGA Commercial Data Definition Document (NCDDD), and the
NGA DG-PMAA ICD (IF1AF52) (see Appendix G for latest revisions). The
accumulation of tasking requirements from NGA is referred to as the “tasked
list” and represents the collection plan from NGA.
[***Redacted***]
The contractor shall also accept orders via telephone, faxes and emails through
the INTERNET or other networks from NGA-authorized USG personnel. It is the
presumption of NGA and the contractor that the predominant method of ordering
will be electronic. [***Redacted***]
SOW — 4.2.5.1.2. Frequency of Action. The contractor shall act upon daily and ad
hoc updates from NGA to the tasked list of desired imagery and collection
characteristics (size, area covered, spatial resolution, and priority). An ad
hoc update shall be defined as a change to the currently tasked list of desired
imagery and their characteristics.
SOW — 4.2.5.1.3. [***Redacted***]
SOW — 4.2.5.2. Processing
At FOC, the contractor shall provide NextView compliant imagery and
imagery-derived products in the formats defined in the latest approved revisions
of the NGA NITF 2.0 Dataset Definition Document (NNDDD) and/or the NITF 2.1
Commercial Dataset Requirements Document (NCDRD) (see Appendix G for latest
revisions) with the following exceptions:
UNCLASSIFIED
FOR OFFICIAL USE ONLY

6



--------------------------------------------------------------------------------



 



[***Redacted***]
Supported NITF formats shall include support for NGA-preferred JPEG2000 NPJE
encoding compliant with BPJ2K01.00, NGA-preferred commercial Tagged Record
Extensions (TREs) and Data Extension Segments (DESs) pursuant to the exceptions
and assumptions listed in Appendix F of the SOW.
[***Redacted***]
The JITC will certify implementation compliance for the Contractor-supported
NITF 2.1 formats. The contractor shall provide NextView-compliant imagery in the
previous formats or GeoTIFF, as specified by individual imagery acquisition
period imagery orders. The Contractor shall support these formats in imagery
delivered electronically and on media.
[***Redacted***]
The list of offered value-added products, specifications and imagery services
shall be as defined in Appendix E.
SOW — 4.2.5.2.1.2. Quality Associated with Datasets. The contractor shall
provide imagery meeting the quality standards to support the production of
Controlled Image Base at 1 and 5 meter (CIB-1®, CIB-5™) levels and
imagery-derived products such as Digital Point Positioning Data Bases (DPPDB)
[***Redacted***]
In accordance with RFC N99-0013 and the associated Contractor ECP D2005-606, the
Contractor shall support coordination with Government personnel in planning for
installation of new GFE communications equipment/capacity at the DigitalGlobe
facility in Longmont, Colorado, to support testing of that equipment/capacity,
and provide other related support as per the negotiated final ECP. The
Contractor shall support an early interface test event as identified in the
Commercial Imagery Systems Integration Working Group (CI SI WG) schedule. The
Contractor shall support a Beta 1 integration test event as identified in the CI
SI WG schedule.
The Contractor shall use industry standard web services for interactive
delivery, including XML interfaces to all the NGA systems that support XML. The
Contractor shall interface with PMAA in accordance with SOW section 4.2.5.1.1.
[***Redacted***]
SOW — 4.2.6. Imagery Acquisition Period Imagery Support Data
SOW — 4.2.6.1. The contractor shall interactively work with NGA to develop an
initial collection deck. The objective is to provide a refined PMAA-ingestible
standing collection deck prior to the start of the imagery acquisition period
and, subsequently, incremental collection deck updates prior to the Worldview
satellite launches.
SOW — 4.2.6.2. [***Redacted***]
SOW — 4.2.6.5. The contract reporting period shall start on January 1,
UNCLASSIFIED
FOR OFFICIAL USE ONLY

7



--------------------------------------------------------------------------------



 



2008. DigitalGlobe will make its best effort to deliver metric reports as soon
as they are available and starting not later than February 29, 2008. These
metrics will be reported monthly and the performance criteria will be rated
monthly and on a global basis. [***Redacted***]
Metric Reports:

•   Number of Tasking, Archive and Mixed orders — by region   •   Number of
confirmed orders — by tasking level — by region   •   Number of km2 collected by
tasking level — by region   •   Number of km2 collected by cloud cover — by
region   •   Number of products by type delivered to NGA   •   Number of
products by km2 delivered to NGA   •   [***Redacted***]

SOW — 4.2.7 End-to-End Timelines
The timelines in this section represent a requirement for system capability for
electronic delivery, with the time a product is delivered defined as the time
when the contractor transmits electronically the last data bit of a product
[***Redacted***]
SOW — 4.2.7.1 Except as identified in 4.2.7.2 below, all imagery requested by
NGA for delivery as a product and meeting the cloud-free requirements shall be
electronically delivered to NGA [***Redacted***]



UNCLASSIFIED
FOR OFFICIAL USE ONLY

8



--------------------------------------------------------------------------------



 



Appendix A — Classified Requirements
This Section Intentionally Left Blank. Please refer to “Classified Requirements
— Geolocation Accuracies”.
UNCLASSIFIED
FOR OFFICIAL USE ONLY

9



--------------------------------------------------------------------------------



 



Appendix B — Data Deliverables and Reports
Data Deliverables shall consist of the Interface Control Documents necessary for
the interface between the WorldView system and NGA systems.
The following table lists the reports that will be provided.
[***Redacted***]
Shipping Instructions — AOR (Pre-FOC) or COR (Imagery Acquisition Period)
Directed
Reports and data submissions shall be delivered in accordance with instructions
to be provided by the Agreement Officer’s Representative (AOR)/Contracting
Officer’s Representative (COR)
Additional Reporting Requirements
In addition to reporting requirements identified above, the contractor shall
provide the following items in support of imagery ordered and delivered:
Daily Operation Capability Report
A Daily Operation Capability Report for all operational satellites that are
under contract to NGA for data delivery. The Daily Operational Capability Report
shall be in the same format as the current DigitalGlobe — NGA Operational
Capability Status Report.
[***Redacted***]


NextView Quality Plan
DigitalGlobe shall publish and maintain an Imagery Acquisition Period Quality
Plan, applicable to imagery CLINs, product CLINs, and product or service
delivery orders. [***Redacted***]
UNCLASSIFIED
FOR OFFICIAL USE ONLY

10



--------------------------------------------------------------------------------



 



Appendix C — Pre-FOC Milestones and Success Criteria
The contractor shall develop, deliver and execute test/inspection plans and
procedures for Pre-FOC space and ground segments as required to meet the success
criteria of major milestones as defined within this section. Pre-FOC Milestones
(marked by ** within the tables) are met by conduct of the review. The
contractor shall provide the reports one to five days in advance of the
meetings, on a non-interference basis. NGA recognizes that these materials are
subject to additional change without notice. These reports will be made
available to NGA and NGA consultants, subject to such consultants being bound by
appropriate nondisclosure agreements to protect contractor’s proprietary and
business confidential information. Conduct of the review shall consist of:

  1.   NextView team notification of intent, date and place to host the review.
    2.   Holding a review meeting addressing the subject materials in a manner
consistent with standard commercial practices, including in each review a status
of open action items.     3.   Posting review materials from the meeting,
consisting of

  a.   All presented materials and data     b.   Salient meeting notes, and    
c.   Updates to the NextView program Action Items if appropriate

  4.   Completion of a Meeting Summary Checklist which certifies all criteria
met, on a line-item basis and serves as a single sign-off document for NGA

In the above, “demonstrates” means that DigitalGlobe will present test data,
analysis, or other evidence that reasonably supports the stated conclusion, in
accordance with normal commercial practices.
Pre-FOC Payment Milestones
The table below (Table 3) represent the payment dates (by milestone) with the
associated cost contributions for the contractor and NGA. Non-cost share payment
milestones are shown in Table 5.
The Technical Milestone Completion Criteria and the associated schedule
(referred to as the “Master Schedule” during PMRs) — required to be completed
before payment can be made — are detailed in Table 6.
[3 pages ***Redacted***]
Business Milestone Completion Criteria
DigitalGlobe will provide the USG with relevant financial information at a
mutually agreed upon level of detail in or for the Government to monitor the
progress of DigitalGlobe’s Business Plan without hindering the execution of the
plan. Both the USG and DigitalGlobe recognize that forecasts and business plans
are subject to review and adjustment over time. Reports on the status of the
Business Plan will be presented at each technical milestone achievement review.
Submission of these reports will satisfy this information requirement.
DigitalGlobe Goals
UNCLASSIFIED
FOR OFFICIAL USE ONLY

11



--------------------------------------------------------------------------------



 



The following information will be provided as demonstration of DigitalGlobe’s
performance against DigitalGlobe’s business plan.

•   Comparison of actual to forecasted performance, as presented in the business
plan.   •   Discussion of financing options available to DigitalGlobe in order
to fulfill the requirements under NextView.   •   Review the performance of
commercial revenues sources and exploration of new and emergent revenue sources.

     [***Redacted***]
Schedule Milestone Completion Criteria
The following Schedule Milestone criteria will be met for each Milestone.
Presents an integrated master schedule that demonstrates progress to date,
identifies schedule risk, and describes margin adjustments that allows
Contractor to successfully reach the FOC defined in the statement of work (see
SOW 4.1.1). This criteria applies to all milestones.
Management Milestone Completion Criteria
The following Management Milestone criteria will be met for each Milestone.
Contractor will demonstrate that the execution of the Management Plan (staffing
levels, facilities, security, key personnel, risk management,) is sufficient to
meet NextView program requirements. Contractor shall implement an effective risk
management process which identifies program risks, the probability and
associated impact of those risks, with mitigation strategies to ensure
successful program execution. These criteria apply to all milestones.
[8 pages ***Redacted***]



UNCLASSIFIED
FOR OFFICIAL USE ONLY

12



--------------------------------------------------------------------------------



 



Appendix D — Imagery Acquisition
Imagery Acquisition Period Payment and Pricing Schedules are contained in the
NextView Imagery Purchase agreement.
[4 pages ***Redacted***]
Preservation, Packaging and Marking:
(a) Preservation, packaging, packing, and marking shall be in accordance with
standard practice for commercial packaging. Marking shall include:
Nomenclature
Quantity
Government Contract Number
From: (Contractor name, address, and telephone number)
To: (Name and address of place of shipment)
“NOT FOR OUTSIDE USE”
Appendix E — Option 1: Value-Added Products
This appendix provides product descriptions and pricing for all value-added
products under the NextView agreement. [***Redacted***]
Orthomosaics:

Orthomosaic products are radiometrically corrected, sensor corrected,
geometrically corrected, orthorectified, and mapped to a cartographic projection
and datum. Geometric corrections remove spacecraft orbit position and attitude
uncertainty, earth rotation and curvature, and panoramic distortion.

[8 pages ***Redacted***]
CIB-1®:
Controlled Image Base 1 (CIB-1®) is a 1-meter, seamless data set of grayscale
ortho-corrected imagery. CIBs are produced from digital source images and are
compressed and reformatted to conform to the Raster Product Format
(RPF) standard.
[***Redacted***]
CIB-5™:
Controlled Image Base 5 (CIB-5™) is a 5-meter, seamless data set of grayscale
ortho-corrected imagery. CIBs are produced from digital source images and are
compressed and reformatted to conform to the Raster Product Format
(RPF) standard.
UNCLASSIFIED
FOR OFFICIAL USE ONLY

13



--------------------------------------------------------------------------------



 



[***Redacted***]
Digital Point Positioning Data Base (DPPDB):
DPPDB is a classified image product consisting of high-resolution digital stereo
image pairs which enable trained personnel to derive accurate three-dimensional
coordinates for any identifiable ground feature within the database area. The
DPPDB consists of three main components: imagery support data, digital reference
map graphics, and stereo imagery.
[***Redacted***]



UNCLASSIFIED
FOR OFFICIAL USE ONLY

14



--------------------------------------------------------------------------------



 



Appendix F — NCDRD Assumptions, Exceptions and Applicable Documents
This appendix provides the exceptions and assumptions under which the contractor
shall provide NextView compliant imagery and imagery-derived products in the
formats defined in the latest approved revisions to the NGA NITF 2.0 Dataset
Definition Document (NNDDD) and/or the NITF 2.1 Commercial Dataset Requirements
Document (NCDRD) (see Appendix G) as outlined in SOW 4.2.5.2.
Assumptions and Exceptions:
Supported NITF formats shall include support for NGA-preferred JPEG2000 NPJE
encoding compliant with BPJ2K01.00, NGA-preferred commercial Tagged Record
Extensions (TREs) and Data Extension Segments (DESs) pursuant to the exceptions
and assumptions.

  •   Contractor shall include NITF 2.1 TREs and DESs in accordance with
contractor’s NITF2.1 specifications and Contractor will add the new NCDRD mod 1
(dated October 21, 2004) TREs and DESs.     •   CSDIDA, as it is defined in
section 3 of the NCDRD mod 1 (dated October 21, 2004), is not unique for a
product. IID2 is assumed to be unique.     •   FTITLE is a free-form defined by
the CDP.     •   Contractor will package imagery exceeding 9.3GB into separate
files.     •   Contractor is not implementing YCrCb J2K.     •   Contractor will
pad J2K tiles/blocks to 1024 x 1024 boundaries. If partial tiles are required
for a particular product they will be produced. However, the delivery timeline
for that product will not be guaranteed. Contractor will be able to support one
product containing partial tiles per day up to a 9.3GB size.     •   Contractor
will tie the origin upper left corner lat/long point of the cloud cover grid to
the upper left corner pixel of the product made.     •   In the case of the
irregular polygon, CSCRNA will use the Minimum Bounding Rectangle (MBR) and the
corners described in the TRE might be blackfill pixels. Contractor will set the
FBKGC field = 7E 7E 7E (soft gray) and Pad/Fill pixels = 0 (black).     •  
Attitude, Ephemeris and field alignments will be provided in a Basic product on
an acquisition basis and will not cover multiple NITF files.     •   GEOLOB and
GEOPSB will follow the DIGEST Annex D definitions.     •   Shape files will be
in lat/long WGS84 and will range from 3 to 1000 points.     •   Contractor will
calculate the estimated NIIRS based on the product delivered regardless whether
the imagery is Panchromatic, Multi-spectral or Pan Sharpened.     •   Contractor
will follow its commercial implementation of J2K-NPJE included in the NextView
baseline.

UNCLASSIFIED
FOR OFFICIAL USE ONLY

15



--------------------------------------------------------------------------------



 



Appendix G — Compliance Documents
This appendix lists the compliance documents and their location in the Statement
of Work.

      SOW Reference   Compliance Document
4.2.5.1;
  DigitalGlobe (WorldView) to NGA Production Management
4.2.5.3.1
  Alternative Architecture (PMAA) Segment Interface Control Document, Revision
F.
 
   
4.2.5.2;
  NGA NITF 2.0 Dataset Definition Document (NNDDD)
Appendix F
  (NSG-STD-001-05), dated 16 February 2006 as baselined in RFC N01-0441
 
   
4.2.5.2;
  NGA NITF 2.1 Commercial Dataset Requirements Document
Appendix F
  (NCDRD) (STDI-0006), dated 16 February 2006 and as baselined in RFC N01-0441
 
   
4.2.5.3.1
  NGA DigitalGlobe to Unclassified National Information Library Interface
Control Document (IF1AF19), dated 16 February 2006 and as baselined in RFC
N01-0441
 
   
4.2.5.1.1
  NGA DigitalGlobe (DG) to Production Management Alternate Architecture
(PMAA) Interface Control Document (IF1AF52), dated 16 February 2006 and as
baselined in RFC N01-0441
 
   
4.2.5.1.1
  NGA Commercial Data Definition Document (NCDDD)(NSG-STD-002-05), dated 16
February 2006 and as baselined in RFC N01-0441
 
   
Appendix J
  NGA Joint Interface Control Process Guidebook, dated 3 November 2005

UNCLASSIFIED
FOR OFFICIAL USE ONLY

16



--------------------------------------------------------------------------------



 



[***Redacted***]
Section II — Consideration:
[5 pages ***Redacted***]
Appendix J — System Engineering LOE Support Effort
[***Redacted***]
Statement of Work
Task 1 — System Engineering Support
1.1 End-to-End Integration and Testing Support

  •   DG shall work with the Government Program Office and NSG segment
developers to identify and prioritize representative sample sets of NextView
compliant test data.     •   DG will support the preparation of test data sets,
interface testing plans and procedures, and will provide support for test
readiness reviews, test execution, and testing of the interfaces as well as
testing of functional changes that potentially affect the interfaces. This will
verify that changes to DigitalGlobe’s commercial system do not perturb the NGA
controlled formats as part of the overall effort to ensure that the integrity of
the contractually binding interface is maintained and sustained.     •  
[***Redacted***]

1.2 Change Management/JICPG Support

  •   In accordance with the Interface Change Management process defined in the
Joint Interface Control Process Guidebook, Revision 1, dated 3 November 2005, DG
shall provide on-going systems engineering support to review and assess impacts
of proposed future revisions to the contractually binding interface and data
formatting specifications identified as compliance documents in Appendix G of
the latest baselined revision of the NextView SOW.     •   [***Redacted***]

Deliverables:

  •   DG will provide a summary at monthly PMRs reporting the cumulative number
of hours and dollars expended against each task, [***Redacted***]     •   DG
shall provide a Master Suite of Test Data Sets based on mutual agreement between
the NV program Office and DG. This Master Test Set will cover the most likely
set of products to be ordered under the NV data purchase, [***Redacted***]

17



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
ATTACHMENT 2
GOVERNMENT FURNISHED PROPERTY LIST
[**Redacted**]
[NOTE: 7 pages have been omitted]
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

3



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
ATTACHMENT 3
DD254 REVISION 2 DATED 04 DECEMBER 2007
[**Redacted**]
[NOTE: 14 pages have been omitted]
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

4



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
ATTACHMENT 4
LIST OF DATA DELIVERED WITH LIMITED RIGHTS
[**Redacted**]
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

5



--------------------------------------------------------------------------------



 



UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
ATTACHMENT 5
STATEMENT OF WORK FOR SYSTEMS ENGINEERING SERVICES
[**Redacted**]
[NOTE: 3 pages have been omitted]
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

6